EXHIBIT 10(ii)

 

EXECUTION COPY

 

THE BOEING COMPANY

 

FIVE-YEAR

CREDIT AGREEMENT

 

among

 

THE BOEING COMPANY

for itself and on behalf of its Subsidiaries,

as a Borrower

 

THE LENDERS PARTY HERETO

 

CITIBANK, N.A.,

as Administrative Agent

 

JPMORGAN CHASE BANK,

as Syndication Agent

 

and

 

CITIGROUP GLOBAL MARKETS INC.

and

J.P.MORGAN SECURITIES INC.,

as Joint Lead Arrangers and Joint Book Managers

dated as of November 21, 2003



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article and Section

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

ARTICLE 1 DEFINITIONS

    

1.1

  

Definitions

   1

1.2

  

Use of Defined Terms; References

   11

1.3

  

Accounting Terms

   11

ARTICLE 2 AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

    

2.1

  

Committed Advances

   12

2.2

  

Making Committed Advances

   12

2.3

  

Issuance of and Drawings and Reimbursement Under Letters of Credit

   13

2.4

  

Repayment

   16

2.5

  

Interest Rate on Committed Advances

   17

2.6

  

Bid Advances

   17

2.7

  

Lender Assignment or Sale

   21

2.8

  

Fees and Commissions

   21

2.9

  

Reduction of the Commitments

   22

2.10

  

Additional Interest on Eurodollar Rate Committed Advances

   22

2.11

  

Eurodollar Interest Rate Determination

   22

2.12

  

Voluntary Conversion of Committed Advances

   23

2.13

  

Prepayments

   23

2.14

  

Increases in Costs

   24

2.15

  

Taxes

   26

2.16

  

Illegality

   27

2.17

  

Payments and Computations

   28

2.18

  

Sharing of Payments, Etc.

   29

2.19

  

Evidence of Debt

   29

2.20

  

Alteration of Commitments and Addition of Lenders

   30

2.21

  

Assignments; Sales of Participations and Other Interests in Advances

   31

2.22

  

Subsidiary Borrowers

   34

ARTICLE 3 REPRESENTATIONS AND WARRANTIES

    

3.1

  

Representations and Warranties by the Borrowers

   35

ARTICLE 4 COVENANTS OF TBC

    

4.1

  

Affirmative Covenants of TBC

   37

4.2

  

General Negative Covenants of TBC

   38

4.3

  

Financial Statement Terms

   40

4.4

  

Waivers of Covenants

   40

 

i



--------------------------------------------------------------------------------

ARTICLE 5 CONDITIONS PRECEDENT TO BORROWINGS AND ISSUANCES

5.1

  

Conditions Precedent to the Initial Borrowing or Initial Issuance of TBC

   40

5.2

  

Conditions Precedent to Each Committed Borrowing and Each Issuance of TBC

   41

5.3

  

Conditions Precedent to Each Bid Borrowing of TBC

   42

5.4

  

Conditions Precedent to the Initial Borrowing and Issuance of a Subsidiary
Borrower

   42

5.5

  

Conditions Precedent to Each Committed Borrowing or Issuance of a Subsidiary
Borrower

   43

5.6

  

Conditions Precedent to Each Bid Borrowing of a Subsidiary Borrower

   44

ARTICLE 6 EVENTS OF DEFAULT

    

6.1

  

Events of Default

   45

6.2

  

Lenders’ Rights upon Borrower Default

   46

6.3

  

Actions in Respect of the Letters of Credit upon Borrower Default

   46

ARTICLE 7 THE AGENT

    

7.1

  

Authorization and Action

   47

7.2

  

Agent’s Reliance, Etc.

   48

7.3

  

Citibank, N.A. and its Affiliates

   48

7.4

  

Lender Credit Decision

   48

7.5

  

Indemnification

   48

7.6

  

Successor Agent

   49

7.7

  

Certain Obligations May Be Performed by Affiliates

   50

7.8

  

Other Agents

   50

ARTICLE 8 MISCELLANEOUS

    

8.1

  

Modification, Consents and Waivers

   50

8.2

  

Notices

   51

8.3

  

Costs, Expenses and Taxes

   52

8.4

  

Binding Effect

   53

8.5

  

Severability

   53

8.6

  

Governing Law

   53

8.7

  

Headings

   53

8.8

  

Execution in Counterparts

   54

8.9

  

Right of Set-Off

   54

8.10

  

Confidentiality

   54

8.11

  

Agreement in Effect

   54

8.12

  

No Liability of the Issuing Banks

   55

 

ii



--------------------------------------------------------------------------------

Exhibit A-1

  –   

Committed Note

Exhibit A-2

  –   

Bid Note

Exhibit B-1

  –   

Notice of Committed Borrowing

Exhibit B-2

  –   

Notice of Bid Borrowing

Exhibit C

  –   

Request for Alteration

Exhibit D

  –   

Borrower Subsidiary Letter

Exhibit E

  –   

Opinion of Counsel of the Company

Exhibit F

  –   

Opinion of Counsel for Agent

Exhibit G

  –   

Opinion of in-house counsel to Subsidiary Borrower

Exhibit H

  –   

Guaranty of TBC

Exhibit I

  –   

Opinion of Counsel of TBC

Schedule I

  –   

Commitments

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

Dated as of November 21, 2003

 

THE BOEING COMPANY, a Delaware corporation (“TBC” or the “Company”), for itself
and on behalf of the other BORROWERS (as defined below), the LENDERS (as defined
below), CITIGROUP GLOBAL MARKETS INC. and J.P.MORGAN SECURITIES INC., as joint
lead arrangers and joint book managers, JPMORGAN CHASE BANK, as syndication
agent, and CITIBANK, N.A., in its capacity as administrative agent for the
Lenders (in such capacity, the “Agent”), agree as follows:

 

ARTICLE 1

 

Definitions

 

1.1  

Definitions. As used in this Agreement, the following terms have the respective
meanings set out below:

 

“1997 Credit Agreement” means the U.S. $One Billion Five Hundred Million 7-Year
Bank Credit Agreement, dated as of December 8, 1997, by and among TBC, Citibank,
N.A., as administrative agent, and certain other banks as lenders.

 

“2000 Credit Agreement” means the Five-Year Credit Agreement, dated as of
September 27, 2000, by and among TBC, Citibank, N.A., as administrative agent,
and certain other banks as lenders.

 

“Advance” means a Committed Advance or a Bid Advance.

 

“Agent” means Citibank, N.A. acting in its capacity as administrative agent for
the Lenders, or any successor administrative agent appointed pursuant to Section
7.6.

 

“Agent’s Account” means the account of the Agent maintained by the Agent with
Citibank, N.A., at its office at 388 Greenwich Street, New York, New York 10013,
Account 36852248, Attention: Bank Loan Syndications.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. (For purposes of this
definition, the term “controls”, “controlling”, “controlled by” and “under
common control with” mean, with respect to a Person, the possession, direct or
indirect, of the power to vote 5% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract, or otherwise.)

 

“Agreement” means this agreement, as it may be amended or otherwise modified
from time to time, and any written additions or supplements hereto.

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office, in the case of a Base Rate Advance, and such Lender’s
Eurodollar Lending Office, in the case of a Eurodollar Rate Advance, and, in the
case of a Bid Advance, the office of such Lender specified by such Lender in a
notice to the Agent as its Applicable Lending Office with respect to such Bid
Advance.

 



--------------------------------------------------------------------------------

“Applicable Facility Fee” means a fluctuating per annum rate equal to the
then-applicable rate set forth in the pricing grid below, depending upon the
rating of the long-term senior unsecured debt of TBC then in effect:

 

Level

--------------------------------------------------------------------------------

  

Public Debt Rating: S&P and Moody’s

--------------------------------------------------------------------------------

   Applicable Margin


--------------------------------------------------------------------------------

Level I

  

A+ by S&P or A1 by Moody’s or above

   0.070%

Level II

  

less than Level I

but at least A by S&P or A2 by Moody’s

   0.080%

Level III

  

less than Level II

but at least A - by S&P or A3 by Moody’s

   0.090%

Level IV

  

less than Level III

but at least BBB+ by S&P or Baa1 by Moody’s

   0.125%

Level V

  

less than Level IV

   0.175%

 

provided, however, that if the ratings from S&P and Moody’s fall within
different levels, then the Applicable Facility Fee shall be based on the higher
of the two ratings except that, if the lower of such ratings is more than one
level below the higher of such ratings, the Applicable Facility Fee shall be
determined based on the level above the lower of such ratings, and

 

provided further that if, at any time, no rating is available from S&P and
Moody’s or any other nationally recognized statistical rating organization
designated by TBC and approved in writing by the Majority Lenders, the
Applicable Facility Fee for thirty days following such ratings becoming
unavailable shall be the Applicable Facility Fee in effect immediately prior to
such ratings becoming unavailable. Thereafter, the rating to be used until
ratings from S&P and Moody’s become available shall be as agreed between TBC and
the Majority Lenders, and TBC and the Majority Lenders shall use good faith
efforts to reach such agreement within such thirty-day period, provided,
however, that if no such agreement is reached within such thirty-day period the
Applicable Facility Fee thereafter, until such agreement is reached, shall be
(a) if any such rating has become unavailable as a result of S&P or Moody’s
ceasing its business as a rating agency, the Applicable Facility Fee in effect
immediately prior to such cessation or (b) otherwise, the Applicable Facility
Fee as set forth under Level V above.

 

“Applicable Letter of Credit Commissions” means, for any date, a fluctuating per
annum rate equal to the then-applicable rate set forth in the pricing grid
below, depending upon the rating of the long-term senior unsecured debt of TBC
then in effect:

 

Level

--------------------------------------------------------------------------------

  

Public Debt Rating: S&P and Moody’s

--------------------------------------------------------------------------------

   Applicable
Commission for
Performance
Letters of
Credit


--------------------------------------------------------------------------------

  Applicable
Commission for
Financial
Letters of
Credit


--------------------------------------------------------------------------------

Level I

  

A+ by S&P or A1 by Moody’s or above

   0.280%   0.530%

Level II

  

less than Level I

but at least A by S&P or A2 by Moody’s

   0.345%   0.595%

Level III

  

less than Level II

but at least A - by S&P or A3 by Moody’s

   0.410%   0.660%

Level IV

  

less than Level III

but at least BBB+ by S&P or Baa1 by Moody’s

   0.550%   0.875%

Level V

  

less than Level IV

   0.700%   1.200%

 

2



--------------------------------------------------------------------------------

provided, however, that if the ratings from S&P and Moody’s fall within
different levels, then the Applicable Letter of Credit Commission shall be based
on the higher of the two ratings except that, if the lower of such ratings is
more than one level below the higher of such ratings, the Applicable Letter of
Credit Commission shall be determined based on the level above the lower of such
ratings, and

 

provided further that if, at any time, no rating is available from S&P and
Moody’s or any other nationally recognized statistical rating organization
designated by TBC and approved in writing by the Majority Lenders, the
Applicable Letter of Credit Commission for each period commencing during the
thirty days following such ratings becoming unavailable shall be the Applicable
Letter of Credit Commission in effect immediately prior to such ratings becoming
unavailable. Thereafter, the rating to be used until ratings from S&P and
Moody’s become available shall be as agreed between TBC and the Majority
Lenders, and TBC and the Majority Lenders shall use good faith efforts to reach
such agreement within such thirty-day period, provided, however, that if no such
agreement is reached within such thirty-day period the Applicable Letter of
Credit Commission thereafter, until such agreement is reached, shall be (a) if
any such rating has become unavailable as a result of S&P or Moody’s ceasing its
business as a rating agency, the Applicable Letter of Credit Commission in
effect immediately prior to such cessation or (b) otherwise, the Applicable
Letter of Credit Commission as set forth under Level V above.

 

“Applicable Margin” means,

 

  (i)  

with respect to Base Rate Advances, 0% per annum; and

 

  (ii)  

with respect to Eurodollar Rate Advances for any date, a fluctuating per annum
rate equal to the then-applicable rate set forth in the pricing grid below,
depending upon the rating of the long-term senior unsecured debt of TBC then in
effect:

 

Level

--------------------------------------------------------------------------------

  

Public Debt Rating: S&P and Moody’s

--------------------------------------------------------------------------------

   Applicable Margin


--------------------------------------------------------------------------------

Level I

  

A+ by S&P or A1 by Moody’s or above

   0.080%

Level II

  

less than Level I

but at least A by S&P or A2 by Moody’s

   0.220%

Level III

  

less than Level II

but at least A - by S&P or A3 by Moody’s

   0.260%

Level IV

  

less than Level III

but at least BBB+ by S&P or Baa1 by Moody’s

   0.325%

Level V

  

less than Level IV

   0.425%

 

provided, however, that if the ratings from S&P and Moody’s fall within
different levels, then the Applicable Margin shall be based on the higher of the
two ratings except that, if the lower of such

 

3



--------------------------------------------------------------------------------

ratings is more than one level below the higher of such ratings, the Applicable
Margin shall be determined based on the level above the lower of such ratings,
and

 

provided further that if, at any time, no rating is available from S&P and
Moody’s or any other nationally recognized statistical rating organization
designated by TBC and approved in writing by the Majority Lenders, the
Applicable Margin for each Interest Period or each other period commencing
during the thirty days following such ratings becoming unavailable shall be the
Applicable Margin in effect immediately prior to such ratings becoming
unavailable. Thereafter, the rating to be used until ratings from S&P and
Moody’s become available shall be as agreed between TBC and the Majority
Lenders, and TBC and the Majority Lenders shall use good faith efforts to reach
such agreement within such thirty-day period, provided, however, that if no such
agreement is reached within such thirty-day period the Applicable Margin
thereafter, until such agreement is reached, shall be (a) if any such rating has
become unavailable as a result of S&P or Moody’s ceasing its business as a
rating agency, the Applicable Margin in effect immediately prior to such
cessation or (b) otherwise, the Applicable Margin as set forth under Level V
above.

 

“Applicable Utilization Fee” means, for any date that the aggregate principal
amount of outstanding Advances exceed 25% of the aggregate Commitments, a
fluctuating per annum rate equal to the then-applicable rate set forth in the
pricing grid below, depending upon the rating of the long-term senior unsecured
debt of TBC then in effect:

 

Level

--------------------------------------------------------------------------------

  

Public Debt Rating: S&P and Moody’s

--------------------------------------------------------------------------------

   Applicable
Utilization Fee


--------------------------------------------------------------------------------

Level I

  

A+ by S&P or A1 by Moody’s or above

   0.100%

Level II

  

less than Level I

but at least A by S&P or A2 by Moody’s

   0.100%

Level III

  

less than Level II

but at least A - by S&P or A3 by Moody’s

   0.150%

Level IV

  

less than Level III

but at least BBB+ by S&P or Baa1 by Moody’s

   0.225%

Level V

  

less than Level IV

   0.275%

 

provided, however, that if the ratings from S&P and Moody’s fall within
different levels, then the Applicable Utilization Fee shall be based on the
higher of the two ratings except that, if the lower of such ratings is more than
one level below the higher of such ratings, the Applicable Utilization Fee shall
be determined based on the level above the lower of such ratings, and

 

provided further that if, at any time, no rating is available from S&P and
Moody’s or any other nationally recognized statistical rating organization
designated by TBC and approved in writing by the Majority Lenders, the
Applicable Utilization Fee for each period commencing during the thirty days
following such ratings becoming unavailable shall be the Applicable Utilization
Fee in effect immediately prior to such ratings becoming unavailable.
Thereafter, the rating to be used until ratings from S&P and Moody’s become
available shall be as agreed between TBC and the Majority Lenders, and TBC and
the Majority Lenders shall use good faith efforts to reach such agreement within
such thirty-day period, provided, however, that if no such agreement is reached
within such thirty-day period the Applicable Utilization Fee thereafter, until
such agreement is reached, shall be (a) if any such rating has become
unavailable as a result of S&P or Moody’s ceasing its business as a rating
agency, the Applicable Utilization Fee in effect immediately prior

 

4



--------------------------------------------------------------------------------

to such cessation or (b) otherwise, the Applicable Utilization Fee as set forth
under Level V above.

 

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

 

“Available Commitments” means, as of any date of determination, (a) the
aggregate Commitments of the Lenders, as such amount may be reduced, changed or
terminated in accordance with the terms of this Agreement, reduced by (b) the
aggregate Advances outstanding on such date of determination.

 

“Base Rate” means the rate of interest announced publicly by Citibank, N.A., in
New York City, from time to time, as Citibank’s “base” rate.

 

“Base Rate Advance” means a Committed Advance which bears interest at the Base
Rate.

 

“Bid Advance” means an advance by a Lender to a Borrower as part of a Bid
Borrowing resulting from the auction bidding procedure described in Section 2.6,
and refers to a Fixed Rate Advance or a Eurodollar Rate Bid Advance, each of
which shall be a “Type” of Bid Advance.

 

“Bid Borrowing” means a borrowing consisting of simultaneous Bid Advances from
each of the Lenders whose offers to make one or more Bid Advances as part of
such borrowing has been accepted by a Borrower under the auction bidding
procedure described in Section 2.6.

 

“Bid Note” means a promissory note of a Borrower payable to the order of a
Lender, in substantially the form of Exhibit A-2, evidencing the indebtedness of
that Borrower to such Lender resulting from a Bid Advance made by such Lender to
such Borrower.

 

“Borrower” means, individually and collectively, as the context requires, TBC
and each Subsidiary Borrower (unless and until it becomes a “Terminated
Subsidiary Borrower” pursuant to Section 2.22).

 

“Borrower Subsidiary Letter” means, with respect to any Subsidiary Borrower, a
letter in the form of Exhibit D, signed by such Subsidiary Borrower and TBC.

 

“Borrowing” means a Committed Borrowing or a Bid Borrowing.

 

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to any Eurodollar Rate Advance, on which dealings are carried on in the London
interbank market.

 

“Commitment” means, for each Lender, the full amount set forth opposite the name
of such Lender in Schedule I or, if such Lender is a Lender that has entered
into one or more assignments pursuant to Section 2.21, the amount set forth for
such Lender in the Register maintained by the Agent pursuant to Section 2.21(d),
as such amount may be reduced pursuant to Section 2.4, Section 2.9 or Section
2.20 or increased pursuant to Section 2.20.

 

“Committed Advance” means an advance made by a Lender to a Borrower as part of a
Committed Borrowing and refers to a Base Rate Advance or a Eurodollar Rate
Committed Advance, each of which is a “Type” of Committed Advance.

 

5



--------------------------------------------------------------------------------

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Advances of the same Type made by each of the Lenders pursuant to Section 2.1 or
Section 2.3.

 

“Committed Note” means a promissory note of a Borrower payable to the order of
any Lender, in substantially the form of Exhibit A-1, evidencing the
indebtedness of that Borrower to such Lender resulting from the Committed
Advances made by such Lender to that Borrower.

 

“Company” means The Boeing Company, a Delaware corporation (usually referred to
herein as “TBC”).

 

“Confidential Information” means information that a Borrower furnishes to the
Agent or any Lender in a writing designated as confidential, but does not
include any such information that is or becomes generally available to the
public or that is or becomes available to the Agent or such Lender from a source
other than a Borrower.

 

“Consolidated” refers to the consolidation of accounts in accordance with
generally accepted accounting principles.

 

“Convert”, “Conversion” and “Converted” each means a conversion of Committed
Advances of one Type into Committed Advances of another Type pursuant to Section
2.11, 2.12 or 2.16.

 

“Debt” of a Person means

 

  (i)  

indebtedness for borrowed money or for the deferred purchase price of property
or services;

 

  (ii)  

financial obligations evidenced by bonds, debentures, notes or other similar
instruments,

 

  (iii)  

financial obligations as lessee under leases which have been or should be, in
accordance with generally accepted accounting principles, recorded as capital
leases; and

 

  (iv)  

obligations under direct or indirect guaranties in respect of, and obligations
(contingent or otherwise) to purchase or otherwise acquire, or otherwise to
assure a creditor against loss in respect of, indebtedness or financial
obligations of others of the kind referred to in clauses (i) through (iii)
above.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Domestic Lending Office” means with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
I, or in the assignment or other agreement pursuant to which it became a Lender
or such other office of such Lender as such Lender may from time to time specify
to TBC and the Agent.

 

“Effective Date” has the meaning specified in Section 2.20.

 

“Eligible Assignee” means

 

  (i)  

a commercial bank organized under the laws of the United States, or any state
thereof, and having a combined capital and surplus in excess of $3,000,000,000;

 

  (ii)  

a commercial bank organized under the laws of any other country which is a
member of the OECD, or a political subdivision of any such country, and having a
combined capital

 

6



--------------------------------------------------------------------------------

 

and surplus in excess of $3,000,000,000, provided that such bank is acting
through a branch or agency located in either (a) the country in which it is
organized or (b) another country which is also a member of the OECD or the
Cayman Islands;

 

  (iii)  

the central bank of any country which is a member of the OECD;

 

  (iv)  

any Lender;

 

  (v)  

an Affiliate of any Lender; and

 

  (vi)  

so long as no Default has occurred and is continuing, any other Person approved
in writing by TBC, which approval has been communicated in writing to the Agent,
and approved by each Issuing Bank, provided that neither TBC nor an Affiliate of
TBC shall qualify as an Eligible Assignee.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated and rulings issued thereunder.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

“Eurodollar Lending Office” means, with respect to any Lender, (a) the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I (or, if no such office is specified, its Domestic Lending Office) or
in the assignment or other agreement pursuant to which it became a Lender or (b)
such other office of such Lender as such Lender may from time to time specify to
TBC and the Agent.

 

“Eurodollar Rate” means, for an Interest Period for a Eurodollar Rate Committed
Advance constituting part of a Committed Borrowing, and for the relevant period
specified in the applicable Notice of Bid Borrowing for a Eurodollar Rate Bid
Advance, an interest rate per annum equal to either

 

  (a)  

the offered rate (rounded to the nearest whole multiple of 1/16 of 1% per annum,
if such average is not such a multiple) for deposits in U.S. dollars for a
period substantially equal to such Interest Period (if a Committed Advance) or
such relevant period specified in the applicable Notice of Bid Borrowing (if a
Bid Advance), appearing on Telerate Markets Page 3750 (or any successor page or,
if unavailable for any reason by Telerate, then by reference to Reuters Screen)
as of 11:00 a.m. (London time) two business days before the first day of such
Interest Period or the first day of the relevant period specified in such Notice
of Bid Borrowing; or

 

  (b)  

if the foregoing rate is unavailable from Telerate or the Reuters Screen for any
reason, the average (rounded to the nearest whole multiple of 1/16 of 1% per
annum, if such average is not such a multiple) of the rates per annum are
offered by the principal office of each of the Reference Banks to prime banks in
the London interbank market at 11:00 a.m. (London time) on deposits in U.S.
dollars two Business Days before the first day of such Interest Period or the
first day of such relevant period specified in the Notice of Bid Borrowing

 

  (i)  

for such Eurodollar Committed Advance, on an amount substantially equal to such
Reference Bank’s Eurodollar Rate Advance constituting part of such Committed
Borrowing and for a period equal to such Interest Period, or

 

7



--------------------------------------------------------------------------------

  (ii)  

for such Eurodollar Rate Bid Advance, on an amount substantially equal to the
amount of the Eurodollar Rate Bid Borrowing which includes such Bid Advance
multiplied by a fraction equal to such Reference Bank’s Ratable Share of the
Commitments and for a period equal to the relevant period specified in such
Notice of Bid Borrowing.

 

The Eurodollar Rate for any Interest Period for each Eurodollar Rate Committed
Advance constituting part of the same Borrowing and for the relevant period
specified in a Notice of Bid Borrowing for each Eurodollar Rate Bid Advance
shall be determined by the Agent on the basis of applicable rates furnished to
and received by the Agent from the Reference Banks two Business Days before the
first day of such Interest Period or period, as the case may be, subject,
however, to the provisions of Section 2.11.

 

“Eurodollar Rate Advance” means a Committed Advance (a “Eurodollar Rate
Committed Advance”) or a Bid Advance (a “Eurodollar Rate Bid Advance”) which
bears interest at a rate of interest quoted as a margin (which shall be the
Applicable Margin in the case of a Committed Advance or as offered by a Lender
and accepted by a Borrower in the case of a Bid Advance) over the Eurodollar
Rate.

 

“Eurodollar Rate Bid Borrowing” has the meaning specified in Section 2.6(b).

 

“Eurodollar Rate Reserve Percentage” means the reserve percentage applicable to
a Lender for any Interest Period for a Eurodollar Rate Advance during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Lender with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

 

“Event of Default” means any of the events described in Section 6.1.

 

“Facility Fee” has the meaning specified in Section 2.8.

 

“Federal Funds Rate” means, for each day during a period, an interest rate per
annum equal to the weighted average of the fluctuating rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Agent from three Federal funds brokers of recognized standing
selected by it.

 

“Financial Letter of Credit” means a Letter of Credit used to repay money
borrowed by, or for the account of, the account party or to make payment on
behalf of the account party in the event that the account party fails to fulfill
its payment obligation to the beneficiary of such Letter of Credit.

 

“Fixed Rate Advance” means an Advance made by a Lender to a Borrower as part of
a Fixed Rate Borrowing.

 

8



--------------------------------------------------------------------------------

“Fixed Rate Borrowing” has the meaning specified in Section 2.6(b).

 

“Guaranty” means each Guaranty Agreement executed by TBC in favor of the Agent
and the Lenders, unconditionally guaranteeing the payment of all obligations of
a Subsidiary Borrower hereunder and under any Notes executed or to be executed
by it.

 

“Indemnified Costs” has the meaning specified in Section 7.5.

 

“Indemnified Parties” has the meaning specified in Section 8.3(b).

 

“Interest Period” means, for each Eurodollar Rate Committed Advance constituting
part of the same Borrowing, the period commencing on the date of such Committed
Advance or the date of the Conversion of a Base Rate Advance into such a
Eurodollar Rate Committed Advance and ending on the last day of the period
selected by the applicable Borrower pursuant to the provisions below and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
such Borrower pursuant to the provisions below. The duration of each such
Interest Period shall be one, two, three, or six months (or nine months, with
the consent of all Lenders funding those particular Advances), as the applicable
Borrower may, upon notice received by the Agent not later than 11:00 a.m. (New
York City time) on the third Business Day prior to the first day of such
Interest Period, select, provided, however, that:

 

  (i)  

no Interest Period shall end on a date later than the Termination Date;

 

  (ii)  

Interest Periods commencing on the same date for Committed Advances constituting
part of the same Committed Borrowing shall be of the same duration; and

 

  (iii)  

whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that, if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of the Interest Period shall occur on the
immediately preceding Business Day.

 

“Issuing Bank” means any Lender that has issued a Letter of Credit pursuant to
Section 2.3.

 

“L/C Cash Deposit Account” means a cash deposit account to be established and
maintained by the Agent, over which the Agent shall have sole dominion and
control, upon terms as may be satisfactory to the Agent.

 

“L/C Related Documents” has the meaning specified in Section 2.4(b)(i).

 

“Lender”, subject to Section 2.21, means any of the institutions that is a
signatory hereto or that, pursuant to Section 2.14, 2.20 or 2.21, becomes a
“Lender” hereunder.

 

“Letter of Credit” has the meaning specified in Section 2.3(a).

 

“Letter of Credit Agreement” has the meaning specified in Section 2.3(d).

 

“Letter of Credit Facility” means, at any time, an amount equal to the lesser of
(a) $500,000,000 and (b) the aggregate amount of the Commitments, as such amount
may be reduced pursuant to Section 2.4, Section 2.9 or Section 2.20 or increased
pursuant to Section 2.20.

 

9



--------------------------------------------------------------------------------

“Loan Document” means this Agreement, the Notes and the other L/C Related
Documents.

 

“Majority Lenders” means Lenders having greater than 50% of the total
Commitments or, if the Commitments have been terminated in full, Lenders holding
greater than 50% of the then aggregate unpaid principal amount of the Advances.

 

“Moody’s” means Moody’s Investor Services, Inc.

 

“Note” means a Committed Note or a Bid Note.

 

“Notice of Bid Borrowing” has the meaning specified in Section 2.6(b).

 

“Notice of Borrowing” means a Notice of Committed Borrowing or a Notice of Bid
Borrowing.

 

“Notice of Committed Borrowing” has the meaning specified in Section 2.2(a).

 

“Notice of Issuance” has the meaning specified in Section 2.3(d).

 

“OECD” means the Organization for Economic Cooperation and Development.

 

“Performance Letter of Credit” means a Letter of Credit representing obligations
backing the performance of nonfinancial or commercial contracts or undertakings
(including arrangements backing, among other things, subcontractors’ and
suppliers’ performance, labor and material contracts, and construction bids).

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Property, Plant and Equipment” means any item of real property, or any interest
therein, buildings, improvements and machinery.

 

“Proposed Increased Commitment” has the meaning specified in Section 2.20(a).

 

“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of (a) a fraction the numerator of which is the amount of such Lender’s
Commitment at such time and the denominator of which is the aggregate
Commitments at such time and (b) such amount.

 

“Reference Banks” means JPMorgan Chase Bank, Citibank, N.A., Bank of America,
N.A., and Deutsche Bank AG.

 

“Register” has the meaning specified in Section 2.21(d).

 

“Request for Alteration” means a document substantially in the form of Exhibit
C, duly executed by TBC, pursuant to Section 2.20.

 

“Required Assignment” has the meaning specified in Section 2.21(a).

 

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

 

10



--------------------------------------------------------------------------------

“Subsidiary” means any Person in which more than 50% of the Voting Stock or the
interest in the capital or profits is owned by TBC, by TBC and any one or more
other Subsidiaries, or by any one or more other Subsidiaries.

 

“Subsidiary Borrower” means, individually and collectively, as the context
requires, each Subsidiary that is or becomes a “Borrower” in accordance with
Section 2.22; in each case, unless and until it becomes a “Terminated Subsidiary
Borrower”.

 

“TBC” means The Boeing Company, a Delaware corporation.

 

“Terminated Subsidiary Borrower” means, individually and collectively, as the
context requires, a Subsidiary Borrower that has ceased to be a “Borrower” in
accordance with Section 2.22.

 

“Termination Date” means the earlier to occur of (i) November 21, 2008, and (ii)
the date of termination in whole of the Commitments pursuant to Section 2.9 or
Section 6.2.

 

“Total Capital” has the meaning specified in Section 4.2(b).

 

“Type”, as to Committed Borrowings, means either Base Rate Advances or
Eurodollar Rate Committed Advances and, as to Bid Borrowings, means either Fixed
Rate Advances or Eurodollar Rate Bid Advances.

 

“Unused Commitment” means, with respect to each Lender at any time, (a) the
amount of such Lender’s Commitment at such time minus (b) the sum of (i) the
aggregate principal amount of all Committed Advances made by such Lender (in its
capacity as a Lender) and outstanding at such time, plus (ii) such Lender’s
Ratable Share of the aggregate principal amount of all Bid Advances outstanding
at such time plus (iii) such Lender’s Ratable Share of the aggregate Available
Amount of all the Letters of Credit outstanding at such time.

 

“Voting Stock” means, as to a corporation, all the issued and outstanding
capital stock of such corporation having general voting power, under ordinary
circumstances, to elect a majority of the Board of Directors of such corporation
(irrespective of whether or not any capital stock of any other class or classes
shall or might have voting power upon the occurrence of any contingency).

 

1.2  

Use of Defined Terms; References. Any defined term used in the plural preceded
by the definite article encompasses all members of the relevant class. Any
defined term used in the singular preceded by “a”, “an” or “any” indicates any
number of the members of the relevant class. All references in this Agreement to
a Section, Article, Schedule or Exhibit are to a Section, Article, Schedule or
Exhibit of or to this Agreement, unless otherwise indicated.

 

1.3  

Accounting Terms. All accounting terms not specifically defined herein shall be
construed in accordance with generally accepted accounting principles
consistently applied.

 

11



--------------------------------------------------------------------------------

ARTICLE 2

 

Amounts and Terms of the Advances and Letters of Credit

 

2.1  

Committed Advances.

 

(a)  

Obligation to Make Committed Advances. Each Lender severally agrees, on the
terms and conditions hereinafter set forth, to make Committed Advances to the
Borrowers from time to time on any Business Day during the period from the date
hereof until the Termination Date in a principal amount not to exceed such
Lender’s Unused Commitment.

 

(b)  

Amount of Committed Advances. Each Committed Borrowing shall be in an aggregate
amount not less than $10,000,000 or an integral multiple of $1,000,000 in excess
thereof.

 

(c)  

Type of Committed Advances. Each Committed Borrowing shall consist of Committed
Advances of the same Type made on the same day by the Lenders ratably according
to their respective Commitments. Within the limits of each Lender’s Commitment,
the Borrowers may from time to time borrow, prepay pursuant to Section 2.13, and
reborrow under this Section 2.1 and Section 2.2.

 

2.2  

Making Committed Advances.

 

(a)  

Notice of Committed Borrowing. Each Committed Borrowing shall be made on notice,
given by a Borrower to the Agent not later than 11:00 a.m. (New York City time)
on the day of the proposed Committed Borrowing in the case of a Base Rate
Borrowing and on the third Business Day prior to the date of the proposed
Committed Borrowing in the case of a Eurodollar Rate Borrowing (a “Notice of
Committed Borrowing”). Each such Notice of Committed Borrowing shall be in
substantially the form of Exhibit B-l, specifying the requested

 

  (i)  

date of such Committed Borrowing,

 

  (ii)  

Type of Committed Advances constituting such Committed Borrowing,

 

  (iii)  

aggregate amount of such Committed Borrowing, and

 

  (iv)  

in the case of a Committed Borrowing composed of Eurodollar Rate Advances, the
initial Interest Period for each such Committed Advance, which Interest Period
may be 1, 2, 3 or 6 months, at the option of the Borrower, or, if acceptable to
all the Lenders, 9 months.

 

Every Notice of Committed Borrowing given by a Subsidiary Borrower must be
countersigned by an authorized representative of TBC, in order to evidence the
consent of TBC, in its sole discretion, to that proposed Committed Borrowing.
Upon receipt of a Notice of Committed Borrowing, the Agent shall promptly give
notice to each Lender thereof.

 

(b)  

Funding Committed Advances. Each Lender shall, before 1:00 p.m. (New York City
time) on the date of such Committed Borrowing, make available for the account of
its Applicable Lending Office to the Agent at the Agent’s Account, in same day
funds, such Lender’s ratable portion of such Committed Borrowing. After the
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article 5, the Agent will make such funds available to the relevant
Borrower at an account specified by such Borrower.

 

(c)  

Irrevocable Notice. Each Notice of Committed Borrowing shall be irrevocable and
binding. In the case of any Committed Borrowing that the related Notice of
Committed Borrowing specifies is to be composed of Eurodollar Rate Advances, the
Borrower requesting such Committed Borrowing shall indemnify each Lender against
any loss, cost or expense incurred by such Lender on account of any failure to
fulfill on or before the date specified for such Committed Borrowing in such
Notice of Committed Borrowing the applicable conditions set forth in Article 5,

 

12



--------------------------------------------------------------------------------

 

including, without limitation, any loss (but excluding loss of anticipated
profits), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Lender to fund the Committed Advance
to be made by such Lender as part of such Committed Borrowing when such
Committed Advance, as a result of such failure, is not made on such date.

 

(d)  

Lender’s Ratable Portion. Unless the Agent has received notice from a Lender
prior to 1:00 p.m. (New York City time) on the day of any Committed Borrowing
that such Lender will not make available to the Agent such Lender’s ratable
portion of such Committed Borrowing, the Agent may assume that such Lender has
made such portion available to the Agent on the date of such Committed Borrowing
in accordance with subsection (b) of this Section 2.2 and the Agent may, in
reliance upon such assumption, make available to the requesting Borrower on such
date a corresponding amount. If and to the extent that a Lender has not so made
such ratable portion available to the Agent, such Lender and such Borrower shall
severally repay to the Agent forthwith on demand an amount that in the aggregate
equals such corresponding amount together with interest thereon for each day
from the date such amount is made available by the Agent to such Borrower until
the date such amount is repaid to the Agent, at

 

  (i)  

in the case of such Borrower, the interest rate applicable at the time to
Committed Advances constituting such Committed Borrowing, and

 

  (ii)  

in the case of such Lender, the Federal Funds Rate.

 

If such Lender shall repay to the Agent such corresponding amount, such amount
so repaid shall constitute such Lender’s Committed Advance as part of such
Committed Borrowing for purposes of this Agreement.

 

(e)  

Independent Lender Obligations. The failure of any Lender to make the Committed
Advance to be made by it as part of any Committed Borrowing shall not relieve
any other Lender of its obligation, if any, hereunder to make its Committed
Advance on the date of such Committed Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Committed Advance to
be made by such other Lender on the date of any Committed Borrowing.

 

2.3  

Issuance of and Drawings and Reimbursement Under Letters of Credit.

 

(a)  

Request for Issuance. Any Borrower may request any Lender to issue, and any
Lender may, if in its sole discretion it elects to do so, on the terms and
conditions hereinafter set forth, issue letters of credit (each, a “Letter of
Credit”) for the account of the Borrowers from time to time on any Business Day
during the period from the date hereof until 30 days before the Termination Date

 

  (i)  

in an aggregate Available Amount for all Letters of Credit issued by all Issuing
Banks not to exceed at any time the Letter of Credit Facility at such time, and

 

  (ii)  

in an amount for each such Letter of Credit not to exceed an amount equal to the
Unused Commitments of the Lenders at such time.

 

(b)  

Amount of Letters of Credit. Each Letter of Credit shall be in an amount of
$1,000,000 or more.

 

(c)  

Duration of Letters of Credit. No Letter of Credit shall have an expiration date
(including all rights of the applicable Borrower or the beneficiary to require
renewal) later than 30 days prior to the Termination Date. Within the limits
referred to above, the Borrowers may request the issuance of Letters of Credit
under this Section 2.3, repay any Advances resulting from drawings

 

13



--------------------------------------------------------------------------------

 

thereunder pursuant to Section 2.3(f) and request the issuance of additional
Letters of Credit under this Section 2.3. The terms “issue”, “issued”,
“issuance” and all similar terms, when applied to a Letter of Credit, shall
include any renewal, extension or amendment thereof.

 

(d)  

Notice of Issuance. Each Letter of Credit shall be issued upon notice, given not
later than 11:00 A.M. (New York City time) on the fifth Business Day prior to
the date of the proposed issuance of such Letter of Credit (or on such shorter
notice as the applicable Issuing Bank may agree), by any Borrower to any Issuing
Bank, and such Issuing Bank shall give the Agent, prompt notice thereof by
facsimile. Each such notice of issuance of a Letter of Credit (a “Notice of
Issuance”) shall be by telephone, confirmed immediately in writing, or
facsimile, specifying therein the requested

 

  (i)  

date of such issuance (which shall be a Business Day),

 

  (ii)  

Available Amount of such Letter of Credit and designation as a Performance
Letter of Credit or a Financial Letter of Credit,

 

  (iii)  

expiration date of such Letter of Credit (which shall not be later than 30 days
prior to the Termination Date),

 

  (iv)  

name and address of the beneficiary of such Letter of Credit and

 

  (v)  

form of such Letter of Credit, and shall be accompanied by such customary
application and agreement for letter of credit as such Issuing Bank may specify
to the Borrower requesting such issuance for use in connection with such
requested Letter of Credit (a “Letter of Credit Agreement”).

 

Every Notice of Issuance given by a Subsidiary Borrower must be countersigned by
an authorized representative of TBC, in order to evidence the consent of TBC, in
its sole discretion, to that proposed Letter of Credit.

 

If the requested form of such Letter of Credit is acceptable to such Issuing
Bank in its sole discretion, such Issuing Bank may, upon fulfillment of the
applicable conditions set forth in Article 5, make such Letter of Credit
available to the Borrower requesting such issuance at its office referred to in
Section 8.2 or as otherwise agreed with such Borrower in connection with such
issuance. In the event and to the extent that the provisions of any Letter of
Credit Agreement shall conflict with this Agreement, the provisions of this
Agreement shall govern.

 

(e)  

Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Ratable
Share of the Available Amount of such Letter of Credit. Each Borrower hereby
agrees to each such participation. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Agent, for the account of such Issuing Bank, such Lender’s Ratable Share of
each drawing made under a Letter of Credit funded by such Issuing Bank and not
reimbursed by the applicable Borrower on the date made, or of any reimbursement
payment required to be refunded to any Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit

 

14



--------------------------------------------------------------------------------

 

or the occurrence and continuance of a Default or reduction or termination of
the Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Lender further acknowledges
and agrees that its participation in each Letter of Credit will be automatically
adjusted to reflect such Lender’s Ratable Share of the Available Amount of such
Letter of Credit at each time such Lender’s Commitment may be reduced pursuant
to Section 2.4, Section 2.9 or Section 2.20 or increased pursuant to Section
2.20 or otherwise amended pursuant to this Agreement.

 

(f)  

Drawing and Reimbursement. The payment by an Issuing Bank of a draft drawn under
any Letter of Credit shall constitute for all purposes of this Agreement the
making by any such Issuing Bank of a Committed Advance, which shall be a Base
Rate Advance in the amount of such draft . Each Issuing Bank shall give prompt
notice (and such Issuing Bank will use its commercially reasonable efforts to
deliver such notice within one Business Day) of each drawing under any Letter of
Credit issued by it to the Company, the applicable Borrower (if not the Company)
and the Agent. Upon written demand by such Issuing Bank made to the Agent, with
a copy of such demand to the Company, and the Agent’s prompt notice thereof to
each Lender, each Lender shall pay to the Agent such Lender’s Ratable Share of
such outstanding Committed Advance, by making available for the account of its
Applicable Lending Office to the Agent for the account of such Issuing Bank, by
deposit to the Agent’s Account, in same day funds, an amount equal to the
portion of the outstanding principal amount of such Advance to be funded by such
Lender. Each Lender acknowledges and agrees that its obligation to make
Committed Advances pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Promptly after
receipt thereof, the Agent shall transfer such funds to such Issuing Bank. Each
Lender agrees to fund its Ratable Share of an outstanding Committed Advance on

 

  (i)  

the Business Day on which demand therefor is made by such Issuing Bank, provided
that notice of such demand is given not later than 11:00 A.M. (New York City
time) on such Business Day, or

 

  (ii)  

the first Business Day next succeeding such demand if notice of such demand is
given after such time.

 

If and to the extent that any Lender shall not have so made the amount of such
Committed Advance available to the Agent, such Lender agrees to pay to the Agent
forthwith on demand such amount together with interest thereon, for each day
from the date of demand by any such Issuing Bank until the date such amount is
paid to the Agent, at the Federal Funds Rate for its account or the account of
such Issuing Bank, as applicable. If such Lender shall pay to the Agent such
amount for the account of any such Issuing Bank on any Business Day, such amount
so paid in respect of principal shall constitute a Committed Advance made by
such Lender on such Business Day for purposes of this Agreement, and the
outstanding principal amount of the Committed Advance made by such Issuing Bank
shall be reduced by such amount on such Business Day.

 

(g)  

Letter of Credit Reports. Each Issuing Bank shall furnish

 

15



--------------------------------------------------------------------------------

  (i)  

to the Agent (with a copy to the Company) on the first Business Day of each
month a written report summarizing issuance and expiration dates of Letters of
Credit during the preceding month and drawings during such month under all
Letters of Credit and

 

  (ii)  

to the Agent (with a copy to the Company) on the first Business Day of each
calendar quarter a written report setting forth the average daily aggregate
Available Amount during the preceding calendar quarter of all Letters of Credit.

 

(h)  

Failure to Make Advances. The failure of any Lender to make the Committed
Advance to be made by it on the date specified in Section 2.3(e) shall not
relieve any other Lender of its obligation hereunder to make its Committed
Advance on such date, but no Lender shall be responsible for the failure of any
other Lender to make the Committed Advance to be made by such other Lender on
such date.

 

2.4  

Repayment.

 

(a)  

Committed Advances. The Borrowers shall repay to the Agent for the ratable
accounts of the Lenders on the Termination Date the unpaid principal amount of
the Committed Advances then outstanding.

 

(b)  

Letter of Credit Reimbursements. The obligation of any Borrower under this
Agreement, any Letter of Credit Agreement and any other agreement or instrument,
in each case, to repay any Committed Advance that results from payment of a
drawing under a Letter of Credit shall be unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement, such
Letter of Credit Agreement and such other agreement or instrument under all
circumstances, including, without limitation, the following circumstances (it
being understood that any such payment by a Borrower is without prejudice to,
and does not constitute a waiver of, any rights such Borrower might have or
might acquire as a result of the payment by any Lender of any draft or the
reimbursement by the Borrower thereof):

 

  (i)  

any lack of validity or enforceability of this Agreement, any Note, any Letter
of Credit Agreement, any Letter of Credit or any other agreement or instrument
relating thereto (all of the foregoing being, collectively, the “L/C Related
Documents”);

 

  (ii)  

any change in the time, manner or place of payment of any Letter of Credit;

 

  (iii)  

the existence of any claim, defense or other right that any Borrower may have at
any time against any beneficiary or any transferee of a Letter of Credit (or any
Persons for which any such beneficiary or any such transferee may be acting),
any Issuing Bank, the Agent, any Lender or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;

 

  (iv)  

any statement or any other document presented under a Letter of Credit proving
to be forged, fraudulent or invalid in any respect or any statement therein
being untrue or inaccurate in any respect;

 

  (v)  

payment by any Issuing Bank under a Letter of Credit against presentation of a
draft or certificate that does not comply with the terms of such Letter of
Credit;

 

16



--------------------------------------------------------------------------------

  (vi)  

any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any guarantee, for all or
any of the obligations of any Borrower in respect of the L/C Related Documents;
or

 

  (vii)  

any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing that might, but for the provisions of this Section, constitute a
legal or equitable discharge of the Borrower’s obligations hereunder.

 

2.5  

Interest Rate on Committed Advances. Each Borrower shall pay interest on the
unpaid principal amount of each of its Committed Advances from the date of such
Committed Advance until such principal amount is paid in full, at the following
rates per annum:

 

  (i)  

during each period in which such Committed Advance is a Base Rate Advance, at a
rate per annum equal at all times to the Base Rate in effect from time to time
plus the Applicable Margin plus the Applicable Utilization Fee, if any, payable
quarterly in arrears on the first day of each January, April, July and October
and on the Termination Date, and

 

  (ii)  

during each period in which such Committed Advance is a Eurodollar Rate Advance,
at a rate per annum equal at all times during each relevant Interest Period for
such Committed Advance to the Eurodollar Rate for such Interest Period plus the
Applicable Margin plus the Applicable Utilization Fee, if any, payable on the
last day of each such Interest Period, and if such Interest Period has a
duration of more than three months, quarterly on each day during such Interest
Period that is three months from either (A) the first day of such Interest
Period or (B) the last such interest payment date and on the date such Committed
Advance is Converted or paid in full;

 

provided that in the event and during the continuance of an Event of Default (x)
the Applicable Margin shall immediately increase by 1.0% above the Applicable
Margin then in effect, and, in the case of a Eurodollar Rate Advance, such
Advance shall automatically convert to a Base Rate Advance at the end of the
Interest Period then in effect for such Eurodollar Rate Advance and (y) to the
fullest extent permitted by law, the Borrower shall pay interest on the amount
of any interest, fee or other amount payable hereunder that is not paid when
due, from the date such amount shall be due until such amount shall be paid in
full, payable in arrears on the date such amount shall be paid in full and on
demand, at a rate per annum equal at all times to 1% above the Base Rate.

 

2.6  

Bid Advances.

 

(a)  

Bid Advances Impact on Commitments. The Borrowers may make Bid Borrowings from
time to time on any Business Day during the period from the date hereof until
the Termination Date in the manner set forth below, provided that, following the
making of each Bid Borrowing, the aggregate amount of the Advances then
outstanding plus the Available Amount of the Letters of Credit then outstanding
shall not exceed the aggregate amount of the Commitments of the Lenders. As
provided in the definition of “Unused Commitment”, the aggregate amount of the
Commitments of the Lenders shall be deemed used from time to time to the extent
of the aggregate amount of the Bid Advances then outstanding, and such deemed
use of the aggregate amount of the Commitments shall be applied to the Lenders
ratably according to their respective Commitments; provided, however, that any
Lender’s Bid Advances shall not otherwise reduce that Lender’s obligation to
lend its pro rata share of the remaining Available Commitments.

 

17



--------------------------------------------------------------------------------

(b)  

Notice of Bid Borrowing. Any Borrower may request a Bid Borrowing by delivering
to the Agent a notice of a Bid Borrowing (a “Notice of Bid Borrowing”), in
substantially the form of Exhibit B-2, specifying the following:

 

  (i)  

the date and aggregate amount of the proposed Bid Borrowing,

 

  (ii)  

the maturity date for repayment of each Bid Advance to be made as part of such
Bid Borrowing, which maturity date

 

  (A)  

may not be later than 5 Business Days prior to the Termination Date, but may
otherwise be 7 days or more from the date of such requested Bid Advance if the
Borrower specifies in the Notice of Bid Borrowing that the rates of interest to
be offered by the Lenders will be fixed rates per annum (a “Fixed Rate
Borrowing”), and

 

  (B)  

shall be either 1, 2, 3, 6 or 9 months from the date of such Bid Borrowing if
the Borrower specifies in the Notice of Bid Borrowing that such Bid Borrowing is
to consist of Eurodollar Rate Bid Advances (a “Eurodollar Rate Bid Borrowing”),

 

  (iii)  

the interest payment date or dates relating thereto, and

 

  (iv)  

any other terms to be applicable to such Bid Borrowing.

 

A Borrower requesting a Bid Borrowing shall deliver a Notice of Bid Borrowing to
the Agent not later than 11:00 a.m. (New York City time) (A) at least one
Business Day prior to the date of the proposed Bid Borrowing if the proposed Bid
Borrowing is to be a Fixed Rate Borrowing, and (B) at least four Business Days
prior to the date of the proposed Bid Borrowing, if the proposed Bid Borrowing
is to be a Eurodollar Rate Bid Borrowing. Every Notice of Bid Borrowing given by
a Subsidiary Borrower must be countersigned by an authorized representative of
TBC, in order to evidence the consent of TBC, in its sole discretion, to that
proposed Bid Borrowing. The Agent shall in turn promptly notify each Lender of
each request for a Bid Borrowing by sending such Lender a copy of the related
Notice of Bid Borrowing.

 

(c)  

Discretion as to Bid Advances. Each Lender may, in its sole discretion, elect to
irrevocably offer to make one or more Bid Advances to the applicable Borrower as
part of such proposed Bid Borrowing at a rate or rates of interest specified by
such Lender in its sole discretion (each such rate of interest to be a fixed
rate if the Borrower requested Fixed Rate Advances or a margin over the
Eurodollar Rate if the Borrower requested Eurodollar Rate Bid Advances), by
notifying the Agent (which shall give prompt notice thereof to the Company and
such Borrower), before 10:00 a.m. (New York City time) (A) on the date of such
proposed Bid Borrowing, if the proposed Bid Borrowing is to be a Fixed Rate
Borrowing and (B) three Business Days before the date of such proposed Bid
Borrowing, in the case of a Notice of Bid Borrowing is to be a Eurodollar Rate
Bid Borrowing. In such notice the Lender shall specify the following:

 

  (i)  

the minimum amount and maximum amount of each Bid Advance which such Lender
would be willing to make as part of such proposed Bid Borrowing (which amounts
may, subject to the first proviso in this Section 2.6(a), exceed such Lender’s
Commitment),

 

  (ii)  

the rate or rates of interest therefor (specified as stated in this paragraph
(c)), and

 

  (iii)  

such Lender’s Applicable Lending Office with respect to such Bid Advance;

 

18



--------------------------------------------------------------------------------

 

provided that if the Agent in its capacity as a Lender, in its sole discretion,
elects to make any such offer, it shall notify such Borrower and the Company of
such offer before 9:30 a.m. (New York City time) on the date on which notice of
such election is to be given to the Agent by the other Lenders. If, by 10:00
a.m. (New York City time) on the date on which notice of a Lender’s election
under this Section 2.6(c) is to be made, the Agent fails to receive, at its
address specified in Section 8.2, a notice from a Lender provided for in this
Section 2.6(c), the Agent may conclusively presume that such Lender has elected
not to offer to make any Bid Advances to such Borrower with respect to the
related Notice of Bid Borrowing.

 

(d)  

Borrower Selection of Lender Bids. The Borrower proposing the Bid Borrowing
shall, in turn, (A) before 11:00 a.m. (New York City time) on the date of such
proposed Bid Borrowing, in the case of a proposed Bid Borrowing to be a Fixed
Rate Borrowing, and (B) before 12:00 noon (New York City time) three Business
Days before the date of such proposed Bid Borrowing, in the case of a proposed
Bid Borrowing to be a Eurodollar Rate Bid Borrowing, either:

 

  (i)  

cancel such Bid Borrowing by giving the Agent notice to that effect, or

 

  (ii)  

accept, in its sole discretion, one or more of the offers made by a Lender or
Lenders pursuant to Section 2.6(c), by giving notice to the Agent of the amount
of each Bid Advance (which amount shall be equal to or greater than the minimum
amount and equal to or less than the maximum amount, notified to such Borrower
by the Agent on behalf of such Lender for such Bid Advance pursuant to Section
2.6(c)) to be made by each Lender as part of such Bid Borrowing, and reject any
remaining offers made by Lenders pursuant to Section 2.6(c) by giving the Agent
notice to that effect; provided that offers will be accepted, if at all, in
order of lowest to highest interest rates, and, if two or more Lenders bid at
the same rate, the Bid Borrowing with respect to such rate will be allocated
among such Lenders in proportion to the amount bid by each such Lender.

 

If the Borrower proposing the Bid Borrowing notifies the Agent that such Bid
Borrowing is canceled pursuant to Section 2.6(d)(i), the Agent shall give prompt
notice thereof to the Lenders and such Bid Borrowing shall not be made.

 

(e)  

Bid Borrowing. If the Borrower proposing the Bid Borrowing accepts one or more
of the offers made by a Lender or Lenders pursuant to Section 2.6(d)(ii), the
Agent shall in turn promptly

 

  (i)  

notify each Lender that has made an offer as described in Section 2.6(c), of the
date and aggregate amount of such Bid Borrowing and whether or not any offer or
offers made by such Lender pursuant to Section 2.6(c) have been accepted by such
Borrower,

 

  (ii)  

notify each Lender that is to make a Bid Advance, as part of such Bid Borrowing,
of the amount of each Bid Advance to be made by such Lender as part of such Bid
Borrowing, and

 

  (iii)  

upon satisfaction of the conditions set forth in 5.3 or 5.6, as applicable,
notify each Lender that is to make a Bid Advance as part of such Bid Borrowing
that the applicable conditions set forth in Article 5 appear to have been
satisfied.

 

When each Lender that is to make a Bid Advance as part of such Bid Borrowing has
received notice from the Agent pursuant to clause (iii) of the preceding
sentence, such Lender shall, before 1:00 p.m. (New York City time) on the date
of such Bid Borrowing specified in the notice received from the Agent pursuant
to clause (i) of the preceding sentence, make available for the

 

19



--------------------------------------------------------------------------------

account of its Applicable Lending Office to the Agent at the Agent’s Account
such Lender’s portion of such Bid Borrowing, in same day funds. Upon fulfillment
of the applicable conditions set forth in Article 5 and after receipt by the
Agent of such funds, the Agent will make such funds available to the relevant
Borrower at an account specified by such Borrower. Promptly after each Bid
Borrowing the Agent shall notify each Lender of the amount and tenor of the Bid
Borrowing.

 

(f)  

If the Borrower proposing such Bid Borrowing notifies the Agent pursuant to
Section 2.6(d)(ii) above that it accepts one or more of the offers made by any
Lender or Lenders, such notice of acceptance shall be irrevocable and binding on
such Borrower. Such Borrower shall indemnify each Lender against any loss, cost
or expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in the related Notice of Bid Borrowing for such Bid
Borrowing the applicable conditions set forth in Article 5, including, without
limitation, any loss (but excluding loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund the Bid Advance to be made by such
Lender as part of such Bid Borrowing when such Bid Advance, as a result of such
failure, is not made on such date.

 

(g)  

Amount of Bid Borrowings. Each Notice of Bid Borrowing shall request an
aggregate amount of Bid Advances not less than $10,000,000 or an integral
multiple of $1,000,000 in excess thereof, provided that a Borrower may accept
offers aggregating less than $10,000,000 and offers which are not an integral
multiple of $1,000,000, and provided further that, as provided in Section
2.6(a), following the making of each Bid Borrowing, the aggregate amount of the
Advances then outstanding plus the Available Amount of the Letters of Credit
then outstanding shall not exceed the aggregate amount of the Commitments of the
Lenders. Within the limits and on the conditions set forth in this Section 2.6,
the Borrowers may from time to time borrow under this Section 2.6, repay
pursuant to Section 2.6(g), and reborrow under this Section 2.6, provided that a
Bid Borrowing shall not be made within three Business Days of the date of any
other Bid Borrowing.

 

(h)  

Repayment of Bid Advances. On the maturity date of each Bid Advance specified by
the relevant Borrower for repayment of such Bid Advance in the related Notice of
Bid Borrowing, the Borrower shall repay to the Agent for the account of the
Lender which has made such Bid Advance the then unpaid principal amount of such
Bid Advance. The Borrowers shall have no right to prepay any principal amount of
any Bid Advance.

 

(i)  

Interest on Bid Advances; Bid Notes. The relevant Borrower shall pay interest on
the unpaid principal amount of each Bid Advance, from the date of such Bid
Advance to the date the principal amount of such Bid Advance is repaid in full,
at the fixed rate of interest specified by the Lender making such Fixed Rate
Advance in its notice with respect thereto delivered pursuant to Section 2.6(c)
or, in the case of a Eurodollar Rate Bid Advance, the margin specified by the
Lender making such Bid Advance in its notice with respect thereto plus the
Eurodollar Rate determined with respect to such Bid Borrowing pursuant to
Section 2.11, payable on the interest payment date or dates specified by the
Borrower for such Bid Advance in the related Notice of Bid Borrowing. Upon the
occurrence and during the continuance of an Event of Default, the applicable
Borrower shall pay interest on the amount of unpaid principal of and interest on
each Bid Advance owing to a Lender, payable in arrears on the date or dates
interest is payable thereon, at a rate per annum equal at all times to 1% per
annum above the rate per annum required to be paid on such Bid Advance under the
terms of the Bid Note evidencing such Bid Advance unless otherwise agreed in
such Bid Note. The indebtedness of the applicable Borrower resulting from each
Bid Advance made to the Borrower as part of a Bid Borrowing shall be evidenced
by a separate Bid Note of such Borrower payable to the order of the Lender
making such Bid

 

20



--------------------------------------------------------------------------------

 

Advance, which Bid Note shall be returned to the Borrower upon payment in full
of such Bid Advance.

 

2.7  

Lender Assignment or Sale. Any Lender may, without the prior written consent of
the Borrowers, sell or assign all or any part of such Lender’s rights in any or
all of the Bid Advances made by such Lender or in the Bid Notes in connection
with such Bid Advances as a participation, provided, however, that

 

  (i)  

any such sale or assignment shall not require any Borrower to file a
registration statement with the Securities and Exchange Commission or apply to
qualify the Advances or the Notes under the blue sky laws of any state, and the
selling or assigning Lender shall otherwise comply with all federal and state
securities laws applicable to such transaction,

 

  (ii)  

no purchaser or assignee in such a transaction shall thereby become a “Lender”
for any purpose under this Agreement,

 

  (iii)  

such Lender’s obligations under this Agreement (including, without limitation,
its Commitment to the Borrowers) shall remain unchanged,

 

  (iv)  

such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and

 

  (v)  

the Borrowers, the Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

2.8  

Fees and Commissions.

 

(a)  

Facility Fees. TBC agrees to pay to the Agent for the account of each Lender a
facility fee (“Facility Fee”) on such Lender’s Commitment, without regard to
usage. The Facility Fee shall be payable for the periods from the date hereof in
the case of each Lender named in Schedule I, and from the effective date on
which any other Lender becomes party hereto, until the Termination Date (or such
earlier date on which such Lender ceases to be a party hereto) at the rate per
annum equal to the Applicable Facility Fee in effect from time to time. Facility
Fees shall be payable in arrears on each January 1, April 1, July 1 and October
1 during the term of this Agreement and on the Termination Date. The amount of
the Facility Fee payable on January 1, 2004 and on the Termination Date shall be
prorated based on the actual number of days elapsed either since the date hereof
(in the case of the January 1, 2004 payment) or since the date on which the last
payment in respect of the Facility Fee was made (in the case of the payment made
on the Termination Date).

 

(b)  

Letter of Credit Commissions.

 

  (i)  

Each Borrower shall pay to the Agent for the account of each Lender a commission
on such Lender’s Ratable Share of the average daily aggregate Available Amount
of all Performance Letters of Credit and all Financial Letters of Credit issued
at the request of such Borrower and outstanding from time to time at a rate per
annum equal to the Applicable Letter of Credit Commission in effect from time to
time during such calendar quarter, payable in arrears quarterly each January 1,
April 1, July 1 and October 1 during the term of this Agreement, and on and
after the Termination Date, payable upon demand.

 

21



--------------------------------------------------------------------------------

(ii)  

Each Borrower shall pay to each Issuing Bank for its own account such reasonable
fees as may from time to time be agreed in writing between TBC and such Issuing
Bank.

 

2.9  

Reduction of the Commitments. TBC shall have the right, upon at least 3 Business
Days’ notice to the Agent, to permanently terminate in whole or permanently
reduce ratably in part the Unused Commitments, provided that each partial
reduction shall be in a minimum amount of $10,000,000 or an integral multiple of
$1,000,000 in excess thereof.

 

2.10  

Additional Interest on Eurodollar Rate Committed Advances. Each Borrower shall
pay to each Lender, so long as such Lender is required under regulations of the
Board of Governors of the Federal Reserve System to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency
Liabilities, additional interest on the unpaid principal amount of each
Eurodollar Rate Committed Advance of such Lender to such Borrower, from the date
of such Committed Advance until such principal amount is paid in full, at an
interest rate per annum for each Interest Period equal to the remainder obtained
by subtracting (i) the Eurodollar Rate for such Interest Period for such
Committed Advance from (ii) the rate obtained by dividing such Eurodollar Rate
by a percentage equal to 100% minus the Eurodollar Rate Reserve Percentage of
such Lender for such Interest Period, payable on each date on which interest is
payable on such Committed Advance. Such additional interest shall be determined
by such Lender and notified to the relevant Borrowers through the Agent.

 

2.11  

Eurodollar Interest Rate Determination.

 

(a)  

Methods to Determine Eurodollar Rate. The Agent shall determine the Eurodollar
Rate for each Eurodollar Rate Advance by using the methods described in the
definition of the term “Eurodollar Rate,” and shall give prompt notice to the
relevant Borrowers and the Lenders of each such Eurodollar Rate.

 

(b)  

Role of Reference Banks. In the event the Eurodollar Rate cannot be determined
by the first method described in the definition of “Eurodollar Rate,” each
Reference Bank shall furnish to the Agent timely information for the purpose of
determining the Eurodollar Rate in accordance with the second method described
therein. If any one or more of the Reference Banks does not furnish such timely
information to the Agent for the purpose of determining a Eurodollar Rate, the
Agent shall determine such interest rate on the basis of timely information
furnished by the remaining Reference Banks. In the event the rate cannot be
determined by either of the methods described in the definition of “Eurodollar
Rate,” then:

 

  (i)  

the Agent shall forthwith notify the Borrowers and the Lenders that the interest
rate cannot be determined for such Eurodollar Rate Advances,

 

  (ii)  

each such Advance, if a Committed Advance, will automatically, on the last day
of the then existing Interest Period therefor, Convert into a Base Rate Advance
(or if the Borrower was attempting to Convert a Base Rate Advance into a
Eurodollar Rate Committed Advance, such Advance will continue as a Base Rate
Advance), and

 

  (iii)  

the obligation of the Lenders to make Eurodollar Rate Bid Advances, or to make,
or to Convert Base Rate Advances into, Eurodollar Rate Committed Advances shall
be suspended until the Agent notifies the Borrowers and the Lenders that the
circumstances causing such suspension no longer exist.

 

22



--------------------------------------------------------------------------------

(c)  

Inadequate Eurodollar Rate. If, with respect to any Eurodollar Rate Committed
Advances, the Majority Lenders notify the Agent that the Eurodollar Rate for any
Interest Period for such Committed Advances will not adequately reflect the cost
to such Majority Lenders of making, funding or maintaining their respective
Eurodollar Rate Committed Advances for such Interest Period, the Agent shall
forthwith so notify the relevant Borrowers and the Lenders, whereupon

 

  (i)  

each such Eurodollar Rate Committed Advance will automatically, on the last day
of the then existing Interest Period therefor, Convert into a Base Rate Advance,
and

 

  (ii)  

the obligation of the Lenders to make, or to Convert Base Rate Advances into,
Eurodollar Rate Committed Advances shall be suspended until the Agent notifies
the Borrowers and the Lenders that the circumstances causing such suspension no
longer exist.

 

(d)  

Absence of an Interest Period on a Eurodollar Rate Committed Advance. If a
Borrower fails to select the duration of an Interest Period for a Eurodollar
Rate Committed Advance in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.1, the Agent will forthwith so
notify the Borrower and the Lenders and such Committed Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.

 

2.12  

Voluntary Conversion of Committed Advances. Subject to the provisions of
Sections 2.11 and 2.16, any Borrower may Convert all such Borrower’s Committed
Advances of one Type constituting the same Committed Borrowing into Advances of
the other Type on any Business Day, upon notice given to the Agent not later
than 11:00 a.m. (New York City time) on the third Business Day prior to the date
of the proposed Conversion; provided, however, that the Conversion of a
Eurodollar Rate Committed Advance into a Base Rate Advance may be made on, and
only on, the last day of an Interest Period for such Eurodollar Rate Committed
Advance. Each such notice of a Conversion shall, within the restrictions
specified above, specify

 

  (i)  

the date of such Conversion,

 

  (ii)  

the Committed Advances to be Converted, and

 

  (iii)  

if such Conversion is into Eurodollar Rate Committed Advances, the duration of
the Interest Period for each such Committed Advance.

 

2.13  

Prepayments. Any Borrower shall have the right at any time and from time to
time, upon prior written notice from such Borrower to the Agent, to prepay its
outstanding principal obligations with respect to its Committed Advances in
whole or ratably in part (except as provided in Section 2.16 or 2.20), provided
that every notice of prepayment given by a Subsidiary Borrower must be
countersigned by an authorized representative of TBC, in order to evidence the
consent of TBC, in its sole discretion, to that prepayment. Such prepaying
Borrower may be obligated to make certain prepayments of obligations with
respect to one or more Committed Advances subject to and in accordance with this
Section 2.13.

 

(a)  

Base Rate Borrowings Prepayments. With respect to Base Rate Borrowings, such
prepayment shall be without premium or penalty, upon notice given to the Agent,
and shall be made not later than 11:00 a.m. (New York City time) on the date of
such prepayment. The Borrower shall designate in such notice the amount and date
of such prepayment. Accrued interest on the amount so prepaid shall be payable
on the first Business Day of the calendar quarter next following the prepayment.
The minimum amount of Base Rate Borrowings which may be

 

23



--------------------------------------------------------------------------------

 

prepaid on any occasion shall be $10,000,000 or an integral multiple of
$1,000,000 in excess thereof or, if less, the total amount of Base Rate Advances
then outstanding for that Borrower.

 

(b)  

Eurodollar Rate Committed Borrowings Prepayments. With respect to Eurodollar
Rate Committed Borrowings, such prepayment shall be made on at least 3 Business
Days’ prior written notice to the Agent not later than 11:00 a.m. (New York City
time), and if such notice is given the applicable Borrower shall prepay the
outstanding principal amount of the Committed Advances constituting part of the
same Committed Borrowing in whole or ratably in part, together with accrued
interest to the date of such prepayment on the principal amount prepaid. The
minimum amount of Eurodollar Rate Committed Borrowings which may be prepaid on
any occasion shall be $10,000,000 or an integral multiple of $1,000,000 in
excess thereof or, if less, the total amount of Eurodollar Rate Committed
Advances then outstanding for that Borrower.

 

(c)  

Additional Prepayment Payments. The prepaying Borrower shall, on the date of the
prepayment of any Eurodollar Rate Committed Advances, pay to the Agent for the
account of each Lender interest accrued to such date of prepayment on the
principal amount prepaid plus, in the case only of a prepayment on any date
which is not the last day of an applicable Eurodollar Interest Period, any
amounts which may be required to compensate such Lender for any losses or
out-of-pocket costs or expenses (including any loss, cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds, but
excluding loss of anticipated profits) incurred by such Lender as a result of
such prepayment, provided that such Lender shall exercise reasonable efforts to
minimize any such losses, costs and expenses.

 

(d)  

Eurodollar Rate Committed Advance Prepayment Expense. If, due to the
acceleration of any of the Committed Advances pursuant to Section 6.2(b), an
assignment, repayment or prepayment under Section 2.20 or 2.21 or otherwise, any
Lender receives payment of its portion of, or is subject to any Conversion from,
any Eurodollar Rate Committed Advance on any day other than the last day of an
Interest Period with respect to such Committed Advance, the relevant Borrowers
shall pay to the Agent for the account of such Lender any amounts which may be
payable to such Lender by such Borrower by reason of payment on such day as
provided in Section 2.13(c).

 

2.14  

Increases in Costs.

 

(a)  

Costs from Law or Authorities. If, due to either

 

  (1)  

the introduction of, or any change (other than, in the case of Eurodollar Rate
Borrowings, a change by way of imposition or an increase of reserve requirements
described in Section 2.10) in, or new interpretation of, any law or regulation
effective at any time and from time to time on or after the date hereof, or

 

  (2)  

the compliance with any guideline or the request from or by any central bank or
other governmental authority (whether or not having the force of law),

 

there is an increase in the cost incurred by a Lender in agreeing to make or
making, funding or maintaining any Eurodollar Rate Committed Advance or
Eurodollar Rate Bid Advance then or at any time thereafter outstanding or
agreeing to issue or of issuing or maintaining or participating in Letters of
Credit (excluding for purposes of this Section 2.14 any such increased costs
resulting from (i) Taxes or Other Taxes (as to which Section 2.15 shall govern)
and (ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction or state under the
laws of which such Lender is organized or has its

 

24



--------------------------------------------------------------------------------

Applicable Lending Office (or any political subdivision thereof), then TBC shall
from time to time, upon demand of such Lender (with a copy of such demand to the
Agent), pay to the Agent for the account of such Lender such amounts as are
required to compensate such Lender for such increased cost, provided that such
Lender shall exercise reasonable efforts (consistent with its internal policy
and legal and regulatory restrictions) to minimize any such increased cost and
provided further that the Borrowers shall not be required to pay any such
compensation with respect to any period prior to the 90th day before the date of
any such demand, unless such introduction, change, compliance or request shall
have retroactive effect to a date prior to such 90th day. A certificate as to
the amount of such increase in cost, submitted to the relevant Borrowers and the
Agent by such Lender, shall be conclusive and binding for all purposes under
this Section 2.14(a), absent manifest error.

 

(b)  

Increased Capital Requirements. If any Lender determines that compliance with
any law or regulation or any guidelines or request from any central bank or
other governmental authority (whether or not having the force of law) which is
enacted, adopted or issued at any time and from time to time after the date
hereof affects or would affect the amount of capital required or expected to be
maintained by such Lender (or any corporation controlling such Lender) and that
the amount of such capital is increased by or based upon the existence of such
Lender’s commitment to lend or to issue or participate in Letters of Credit
hereunder and other commitments of such type or the issuance or participation in
the Letters of Credit (or similar contingent obligations), then, upon demand by
such Lender (with a copy of such demand to the Agent), the Borrowers shall
immediately pay to the Agent for the account of such Lender, from time to time
as specified by such Lender, additional amounts sufficient to compensate such
Lender in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital to be allocable to the existence
of such Lender’s commitment to lend or to issue or participate in Letters of
Credit hereunder or to the issuance or maintenance of or participation in any
Letters of Credit, provided that such Lender shall exercise reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
minimize any such compensation payable by the Borrowers hereunder and provided
further that the Borrowers shall not be required to pay any such compensation
with respect to any period prior to the 90th day before the date of any such
demand, unless such introduction, change, compliance or request shall have
retroactive effect to a date prior to such 90th day. A certificate as to such
amounts submitted to the relevant Borrowers and the Agent by such Lender, shall
be conclusive and binding for all purposes, absent manifest error.

 

(c)  

Borrower Rights Upon Cost Increases. Upon receipt of notice from any Lender
claiming compensation pursuant to this Section 2.14 or Section 2.15 and as long
as no Default has occurred and is continuing, TBC shall have the right, on or
before the 30th day after the date of receipt of any such notice,

 

  (i)  

to arrange for one or more Lenders or other commercial banks to assume the
Commitment of such Lender; subject, however, to payment to the Agent by the
assignor or the assignee of a processing and recording fee of $3,500, in the
event the assuming lender is not a Lender; or

 

  (ii)  

to arrange for the Commitment of such Lender to be terminated and all Committed
Advances owed to such Lender to be prepaid;

 

and, in either case, subject to payment in full of all principal, accrued and
unpaid interest, fees, commissions and other amounts payable under this
Agreement and then owing to such Lender immediately prior to the assignment or
termination of the Commitment of such Lender.

 

25



--------------------------------------------------------------------------------

2.15  

Taxes.

 

(a)  

Exclusion and Inclusion of Taxes. Any and all payments by each Borrower
hereunder or with respect to any Advances or under any Notes shall be made, in
accordance with Section 2.17, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Lender and the Agent, taxes that are imposed on its overall net income
by the United States and taxes that are imposed on its overall net income (and
franchise taxes imposed in lieu thereof) by the state or foreign jurisdiction
under the laws of which such Lender or the Agent (as the case may be) is
organized or any political subdivision thereof and, in the case of each Lender,
taxes that are imposed on its overall net income ( and franchise taxes imposed
in lieu thereof) by the state or foreign jurisdiction of such Lender’s
Applicable Lending Office or any political subdivision thereof (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or with respect to any Advances or
under any Notes, hereinafter referred to as “Taxes”). If any Borrower shall be
required by law to deduct any Taxes from or in respect to any sum payable
hereunder or with respect to any Advances or under any Note to any Lender or the
Agent, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.15) such Lender or the Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower shall make such deductions and (iii)
such Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.

 

(b)  

Payment of Other Taxes. In addition, each Borrower shall pay any present or
future stamp, documentary, excise, property or similar taxes, charges, or levies
that arise from any payment made hereunder or with respect to any Advances and
under any Notes or from the execution, delivery or registration of, performance
under, or otherwise with respect to, this Agreement or any Notes ( “Other
Taxes”).

 

(c)  

Indemnification as to Taxes. Each Borrower shall indemnify each Lender and the
Agent for and hold it harmless against the full amount of Taxes and Other Taxes,
and for the full amount of taxes of any kind imposed by any jurisdiction on
amounts payable under this Section 2.15, imposed on or paid by such Lender or
the Agent (as the case may be) and any liability ( including penalties, interest
and expenses) arising therefrom or with respect thereto. This indemnification
shall be made within 30 days from the date such Lender or the Agent (as the case
may be) makes written demand therefor.

 

(d)  

Evidence of or Exemption from Taxes. Within 30 days after the date of any
payment of Taxes, the Borrower which paid such Taxes shall furnish to the Agent,
at its address referred to in Section 8.2, the original or a certified copy of a
receipt evidencing such payment. In the case of any payment hereunder or with
respect to the Advances or under any Notes by or on behalf of any Borrower
through an account or branch outside the United States or by or on behalf of any
Borrower by a payor that is not a United States person, if the Borrower
determines that no taxes are payable in respect thereof, such Borrower shall
furnish, or shall cause such payor to furnish, to the Agent, at such address, an
opinion of counsel acceptable to the Agent stating that such payment is exempt
from Taxes. For purposes of this subsection (d) and subsection (e), the terms
“United States” and “United States person” have the meanings specified in
Section 7701 of the Internal Revenue Code.

 

(e)  

Non-U.S. Lenders. Each Lender organized under the laws of a jurisdiction outside
the United States shall, on or prior to the date of its execution and delivery
of this Agreement (in the case of

 

26



--------------------------------------------------------------------------------

 

each Lender listed in Schedule I), and from the date on which any other Lender
becomes a party hereto (in the case of each other Lender), and from time to time
thereafter as requested in writing by TBC (but only so long thereafter as such
Lender remains lawfully able to do so), provide each of the Agent and TBC with
two original Internal Revenue Service forms W-8BEN or W-8EC1, as appropriate, or
any successor form prescribed by the Internal Revenue Service, to establish that
such Lender is not subject to, or is entitled to a reduced rate of, United
States withholding tax on payments pursuant to this Agreement or with respect to
any Advances or any Notes. If the forms provided by a Lender at the time such
Lender first becomes a party to this Agreement indicates a United States
interest withholding tax rate in excess of zero, withholding tax at such rate
shall be considered excluded from Taxes unless and until such Lender provides
the appropriate form certifying that a lower rate applies, whereupon withholding
tax at such lower rate only shall be considered excluded from Taxes for periods
governed by such form; provided, however, that, if at the date on which a Lender
becomes a party to this Agreement, the Lender assignor was entitled to payments
under subsection 2.15(a) in respect of United States withholding tax with
respect to interest paid at such date, then, to such extent, the term Taxes
shall include (in addition to withholding taxes that may be imposed in the
future or other amounts otherwise includable in Taxes) United States withholding
tax, if any, applicable with respect to the Lender assignee on such date. If any
form or document referred to in this subsection 2.15(e) requires the disclosure
of information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service form W-8BEN
or W-8EC1, that the Lender reasonably considers to be confidential, the Lender
shall give notice thereof to the relevant Borrowers and shall not be obligated
to include in such form or document confidential information.

 

(f)  

Lender Failure to Provide IRS Forms. For any period with respect to which any
Lender has failed to provide TBC with the appropriate form described in
subsection 2.15(e) (other than if such failure is due to a change in law
occurring after the date on which a form originally was required to be provided
or if such form otherwise is not required under subsection 2.15(e)), such Lender
shall not be entitled to indemnification under subsection (a) or (c) with
respect to Taxes imposed by the United States by reason of such failure;
provided, however, that should a Lender become subject to Taxes because of its
failure to deliver a form required hereunder, TBC shall take such steps as such
Lender shall reasonably request to assist such Lender to recover such Taxes.

 

2.16  

Illegality. If any Lender shall notify the Agent that either

 

  (a)  

there is any introduction of, or change in or in the interpretation of, any law
or regulation that in the opinion of counsel for such Lender in the relevant
jurisdiction makes it unlawful, or

 

  (b)  

any central bank or other governmental authority asserts that it is unlawful

 

for such Lender to continue to fund or maintain any Eurodollar Rate Advances or
to perform its obligations hereunder with respect to Eurodollar Rate Advances
hereunder, then, upon the issuance of such opinion of counsel or such assertion
by a central bank or other governmental authority, the Agent shall give notice
of such opinion or assertion to the Borrowers (accompanied by such opinion, if
applicable). The Borrowers shall forthwith either

 

  (i)  

prepay in full all Eurodollar Rate Committed Advances and all Eurodollar Rate
Bid Advances made by such Lender, with accrued interest thereon or

 

27



--------------------------------------------------------------------------------

  (ii)  

Convert each such Eurodollar Rate Committed Advance made by such Lender into a
Base Rate Advance.

 

Upon such prepayment or Conversion, the obligation of such Lender to make
Eurodollar Rate Committed Advances or Eurodollar Rate Bid Advances, or to
Convert Committed Advances into Eurodollar Rate Committed Advances, shall be
suspended until the Agent shall notify the Borrowers that the circumstances
causing such suspension no longer exists.

 

2.17  

Payments and Computations.

 

(a)  

Time and Distribution of Payments. The Borrowers shall make each payment
hereunder and with respect to any Advances or under any Notes, without
counterclaim or setoff, not later than 11:00 a.m. (New York City time) on the
day when due in U.S. dollars to the Agent at the Agent’s Account in same day
funds. The Agent shall promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest, fees or commissions ratably
(other than amounts payable pursuant to Section 2.6, 2.10, 2.14, 2.15, 2.16 or
2.20) to the Lenders for the account of their respective Applicable Lending
Offices, and like funds relating to the payment of any other amount payable to
any Lender to such Lender for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement. From and
after the effective date of an assignment pursuant to Section 2.21, the Agent
shall make all payments hereunder and with respect to any Advances or under any
Notes in respect of the interest assigned thereby to the Lender assignee
thereunder, and the parties to such assignment shall make all appropriate
adjustments in such payments for the periods prior to such effective date
directly between themselves.

 

(b)  

Computation of Interest, Fees and Commissions. All computations of interest
based on the Base Rate shall be made by the Agent on the basis of a year of 365
or 366 days, as the case may be. All computations of interest based on the
Eurodollar Rate or the Federal Funds Rate and of Facility Fees and Letter of
Credit commissions shall be made by the Agent, and all computations of interest
pursuant to Section 2.10 shall be made by a Lender, on the basis of a year of
360 days, in each case for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest,
fees or commissions are payable. Each determination by the Agent (or, in the
case of Section 2.10, by a Lender) of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

(c)  

Payment Due Dates. Whenever any payment hereunder or with respect to any
Advances or under any Notes shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest or fee, as the case may be, but not later than the
Termination Date; provided, however, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the immediately
preceding Business Day.

 

(d)  

Presumption of Borrower Payment. Unless the Agent receives notice from a
Borrower prior to the date on which any payment is due to any Lenders hereunder
that such Borrower will not make such payment in full, the Agent may assume that
the Borrower has made such payment in full to the Agent on such date and the
Agent may, in reliance upon such assumption, cause to be distributed to each
such Lender on such due date an amount equal to the amount then due such Lender.
If and to the extent that such Borrower has not made such payment in full to the
Agent, each such Lender shall repay to the Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to

 

28



--------------------------------------------------------------------------------

 

such Lender until the date such Lender repays such amount to the Agent, at the
Federal Funds Rate.

 

2.18  

Sharing of Payments, Etc. If any Lender obtains any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) on
account of the Committed Advances made by it (other than pursuant to Sections
2.10, 2.14, 2.15, 2.16 or 2.20), in excess of its ratable share of payments on
account of the Committed Advances obtained by all the Lenders, such Lender shall
forthwith purchase from the other Lenders such participations in the Committed
Advances made by them as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with each of them, provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each other Lender shall be rescinded and
each such other Lender shall repay to the purchasing Lender the purchase price
to the extent of such recovery together with an amount equal to such Lender’s
ratable share (according to the proportion of (i) the amount of such Lender’s
required repayment to (ii) the total amount so recovered from the purchasing
Lender) of any interest or other amount paid or payable by the purchasing Lender
in respect of the total amount so recovered. The Borrowers agree that any Lender
so purchasing a participation from another Lender pursuant to this Section 2.18
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were a creditor of the Borrowers in the amount of such
participation.

 

2.19  

Evidence of Debt.

 

(a)  

Lender Records; If Notes Required. Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the indebtedness of each
Borrower to such Lender resulting from each Committed Advance owing to such
Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder in respect of
Committed Advances. Each Borrower shall, upon notice by any Lender to such
Borrower (with a copy of such notice to the Agent) to the effect that a
Committed Note is required or appropriate in order for such Lender to evidence
(whether for purposes of pledge, enforcement or otherwise) the Committed
Advances owing to, or to be made by, such Lender, such Borrower shall promptly
execute and deliver to such Lender a Committed Note payable to the order of such
Lender in a principal amount up to the Commitment of such Lender.

 

(b)  

Record of Borrowings, Payables and Payments. The Register maintained by the
Agent pursuant to Section 2.21(d) shall include a control account, and a
subsidiary account for each Lender, in which accounts (taken together) shall be
recorded

 

  (i)  

the date and amount of each Borrowing made hereunder to each Borrower, the Type
of Advances constituting such Borrowing and, if appropriate, the Interest Period
applicable thereto,

 

  (ii)  

the terms of each assignment pursuant to Section 2.21,

 

  (iii)  

the amount of any principal or interest due and payable or to become due and
payable from each Borrower to each Lender hereunder, and

 

  (iv)  

the amount of any sum received by the Agent from a Borrower hereunder and each
Lender’s share thereof.

 

29



--------------------------------------------------------------------------------

(c)  

Evidence of Payment Obligations. Entries made in good faith by the Agent in the
Register pursuant to subsection (b) above, and by each Lender in its account or
accounts pursuant to subsection (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from a Borrower to, in the case of the Register, each Lender and, in the case of
such account or accounts, such Lender, under this Agreement, absent manifest
error; provided, however, that the failure of the Agent or such Lender to make
an entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of the
Borrowers under this Agreement.

 

2.20  

Alteration of Commitments and Addition of Lenders.

 

(a)  

Alter Lender Commitment. By a written agreement executed only by TBC, the Agent,
each Issuing Bank and the affected Lender and any non-party lender involved,

 

  (i)  

the Commitment of such affected Lender may be increased to the amount set forth
in such agreement;

 

  (ii)  

such non-party lender may be added as a Lender with a Commitment as set forth in
such agreement, provided that such lender agrees to be bound by all the terms
and provisions of this Agreement; and

 

  (iii)  

the unused portion of the Commitment of such affected Lender may be reduced or
terminated and the Committed Advances owing to such Lender may be prepaid in
whole or in part, all as set forth in such agreement.

 

(b)  

Conditions to Alteration. The Agent may execute any such agreement without the
prior consent of any Lender other than the Lender affected, provided, however,
that if at the time the Agent proposes to execute such agreement either (A)
TBC’s long-term senior unsecured debt is rated lower than A- by S&P or lower
than A3 by Moody’s or (B) a Default has occurred and is continuing, then the
Agent shall not execute any such agreement unless it has first obtained the
prior written consent of the Majority Lenders, and provided further that the
Agent shall not execute any such agreement without the prior written consent of
the Majority Lenders if such agreement would increase the total of the
Commitments to an amount in excess of $1,500,000,000 or, pursuant to Section
2.20(c), $2,000,000,000.

 

(c)  

Increase Total Commitment. The Company has the right, once a year, to increase
the total of the Commitments through a Request for Alteration, in minimum
increments of $50,000,000, up to a maximum aggregate of Commitments of
$2,000,000,000, provided that, in addition to the requirements specified in
Section 2.20(b), at the time of and after giving effect to an increase, TBC’s
long-term senior unsecured non-credit-enhanced debt ratings from Moody’s and S&P
are better than or equal to A3 and A-, respectively. The Company may offer the
increases to

 

  (i)  

the Lenders, and each Lender shall have the right, but no obligation, to
increase its Commitment, by giving notice thereof to the Agent, to all or a
portion of the proposed increase (the “Proposed Increased Commitment”),
allocations to be based on the ratio of each Lender’s Proposed Increased
Commitment, if any, to the aggregate of all Proposed Increased Commitments, and

 

  (ii)  

third party financial institutions acceptable to the Agent and each Issuing
Bank, provided that the minimum commitment of each such institution equals or
exceeds $50,000,000.

 

30



--------------------------------------------------------------------------------

(d)  

Request for Alteration. The Agent shall give each Lender prompt notice of any
such agreement becoming effective. All requests for Lender consent under the
provisions of this Section 2.20 shall specify the date upon which any such
increase, addition, reduction, termination, or prepayment shall become effective
(the “Effective Date”) and shall be made by means of a Request for Alteration
substantially in the form as set forth in Exhibit C. On the Effective Date on
which the Commitment of any Lender is increased, decreased, terminated or
created or on which prepayment is made, all as described in such Request for
Alteration, the Borrowers or such Lender, as the case may be, shall make
available to the Agent not later than 12:30 p.m. (New York City time) on such
date, in same day funds, the amount, if any, which may be required (and the
Agent shall distribute such funds received by it to the Borrowers or to such
Lenders, as the case may be) so that at the close of business on such date the
sum of the Committed Advances of each Lender then outstanding shall be in the
same proportion to the total of the Committed Advances of all the Lenders then
outstanding as the Commitment of such Lender is to the total of the Commitments.
The Agent shall give each Lender notice of the amount to be made available by,
or to be distributed to, such Lender at least 3 Business Days before such
payment is made.

 

2.21  

Assignments; Sales of Participations and Other Interests in Advances.

 

(a)  

Assignment of Lender Obligations. From time to time each Lender may, with the
prior written consent of TBC (so long as no Event of Default has occurred and is
continuing) and subject to the qualifications set forth below, assign to one or
more Lenders or an Eligible Assignee all or any portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment, the Committed Advances owing to it, its
participations in Letters of Credit and the Committed Note, if any, held by it)
and will, at any time, if arranged by the Company pursuant to clause (i)(A)
below upon at least 30 days’ notice to such Lender and the Agent, assign to one
or more Eligible Assignees all of its rights and obligations under this
Agreement (including without limitation, all of its Commitment, the Committed
Advances owing to it, its participations in Letters of Credit and the Committed
Note, if any, held by it); subject to the following:

 

  (i)  

If such Lender notifies TBC and the Agent of its intent to request the consent
of TBC to an assignment, TBC shall have the right, for 30 days after receipt of
such notice and so long as no Event of Default has occurred and is continuing,
in its sole discretion either (A) to arrange for one or more Eligible Assignees
to accept such assignment (a “Required Assignment”) or (B) to arrange for the
rights and obligations of such Lender (including, without limitation, such
Lender’s Commitment), and the total Commitments, to be reduced by an amount
equal to the amount of such Lender’s Commitment proposed to be assigned and, in
connection with such reduction, to prepay that portion of the Committed Advances
owing to such Lender which it proposes to assign;

 

  (ii)  

If TBC fails to notify such Lender within 30 days of TBC’s receipt of such
Lender’s request for consent to assignment, the Borrowers shall be deemed to
consent to the proposed assignment;

 

  (iii)  

Any such assignment shall not require any Borrower to file a registration
statement with the Securities and Exchange Commission or apply to qualify the
interests in the Committed Advances under the blue sky laws of any state and the
assigning Lender shall otherwise comply with all federal and state securities
laws applicable to such assignment;

 

  (iv)  

Unless TBC consents, the amount of the Commitment of the assigning Lender being
assigned pursuant to any such assignment (determined as of the date of the
assignment)

 

31



--------------------------------------------------------------------------------

 

shall either (A) equal 50% of all such rights and obligations (or 100% in the
case of a Required Assignment) or (B) not be less than $10,000,000 or an
integral multiple of $1,000,000 in excess thereof;

 

  (v)  

Unless TBC consents, the aggregate amount of the Commitment assigned pursuant to
all such assignments of such Lender (after giving effect to such assignment)
shall in no event exceed 50% (except in the case of a Required Assignment) of
all such Lender’s Commitment (as set forth in Schedule I, in the case of each
Lender that is a party hereto as of November 21, 2003, or as set forth in the
Register as the aggregate Commitment assigned to such Lender pursuant to one or
more assignments, in the case of any assignee); and

 

  (vi)  

No Lender shall be obligated to make a Required Assignment unless such Lender
has received payments in an aggregate amount at least equal to the outstanding
principal amount of all Committed Advances being assigned, together with accrued
interest thereon to the date of payment of such principal amount and all other
amounts payable to such Lender under this Agreement (including without
limitation Section 2.13(b), provided that such Lender shall receive its pro rata
share of the Facility Fee on the next date on which the Facility Fee is
payable).

 

(b)  

Effect of Lender Assignment. From and after the effective date of any assignment
pursuant to Section 2.21(a), (i) the assignee thereunder shall be a party hereto
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such assignment, it shall have the rights and obligations of a
Lender hereunder and (ii) the Lender assignor thereunder shall, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
assignment, relinquish its rights (other than its rights under Section 2.14,
2.15, 2.20 or 8.3 to the extent any claim thereunder relates to an event arising
prior to such assignment) and be released from its obligations under this
Agreement (and, in the case of an assignment covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto).

 

(c)  

Security Interest; Assignment to Lender Affiliate. Notwithstanding any other
provision in this Agreement, any Lender may, upon prior or contemporaneous
notice to TBC and the Agent, at any time (i) create a security interest in all
or any portion of its rights under this Agreement (including without limitation,
the Advances owing to it and the Notes held by it, if any) in favor of any
Federal Reserve Bank in accordance with Regulation A of the Board of Governors
of the Federal Reserve System, and (ii) assign all or any portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Commitment, the Committed Advances owing to it, its
participations in Letters of Credit and the Committed Note held by it, if any)
to an Affiliate of such Lender unless the result of such an assignment would be
to increase the cost to any Borrowers of requesting, borrowing, continuing,
maintaining, paying or converting any Advances.

 

(d)  

Agent’s Register. The Agent shall maintain at its address referred to in Section
8.2 a copy of each assignment delivered to and accepted by it and a register for
the recordation of the names and addresses of the Lenders and the Commitment of,
and principal amount of the Committed Advances of each Borrower owing to, each
Lender from time to time (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrowers, the Agent and the Lenders may treat each entity whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrowers or
any Lender at any reasonable time and from time to

 

32



--------------------------------------------------------------------------------

 

time upon reasonable prior notice. Upon receipt by the Agent from the assigning
Lender of an assignment in form and substance satisfactory to the Agent executed
by an assigning Lender and an assignee representing that it is an Eligible
Assignee, together with evidence of each Committed Advance subject to such
assignment, and a processing and recording fee of $3,500 (payable by either the
assignor or the assignee), the Agent shall, if such assignment is a Required
Assignment or has been consented to by TBC to the extent required by Section
2.21(a), (i) accept such assignment, (ii) record the information contained
therein in the Register, and (iii) give prompt notice thereof to TBC.

 

(e)  

Lender Sale of Participations. Each Lender may sell participations in all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment, the Advances owing to it, its
participations in Letters of Credit and the Notes held by it, if any) to one or
more Affiliates of such Lender or to one or more other commercial banks;
provided, however, that

 

  (i)  

any such participation shall not require any Borrowers to file a registration
statement with the Securities and Exchange Commission or apply to qualify any
interests in the Advances or any Notes under the blue sky laws of any state and
the Lender selling or granting such participation shall otherwise comply with
all federal and state securities laws applicable to such transaction,

 

  (ii)  

no purchaser of such a participation shall be considered to be a “Lender” for
any purpose under the Agreement,

 

  (iii)  

such Lender’s obligations under this Agreement (including, without limitation,
its Commitment to the Borrowers) shall remain unchanged,

 

  (iv)  

such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations,

 

  (v)  

such Lender shall remain the holder of any Notes issued with respect to its
Advances for all purposes of this Agreement,

 

  (vi)  

the Borrowers, the Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and

 

  (vii)  

no participant under any such participation shall have any right to approve any
amendment or waiver of any provision of this Agreement or any Note, or any
consent to any departure by any Borrower therefrom, except to the extent that
such amendment, waiver or consent would reduce the principal of, or interest on,
the Notes or any fees or other amounts payable hereunder, in each case to the
extent subject to such participation, or postpone any date fixed for any payment
of principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation.

 

(f)  

Confidential Borrower Information. Any Lender may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Section 2.21, disclose to the assignee or participant or proposed assignee
or participant, any information relating to the Borrowers furnished to such
Lender by or on behalf of the Borrowers; provided, however, that, prior to any
such disclosure of Confidential Information, such Lender shall obtain the
written

 

33



--------------------------------------------------------------------------------

 

consent of the Borrowers, and the assignee or participant or proposed assignee
or participant shall agree to preserve the confidentiality of any such
Confidential Information received by it from such Lender except as disclosure
may be required or appropriate to governmental authorities, pursuant to legal
process, or by law or governmental regulation or authority.

 

2.22  

Subsidiary Borrowers.

 

(a)  

Subsidiary Borrower Designation. TBC may at any time, and from time to time, by
delivery to the Agent of a Borrower Subsidiary Letter substantially in the form
of Exhibit D, duly executed by TBC and the respective Subsidiary, designate such
Subsidiary as a “Subsidiary Borrower” for purposes of this Agreement, and such
Subsidiary shall thereupon become a “Subsidiary Borrower” for purposes of this
Agreement and, as such, shall have all of the rights and obligations of a
Borrower hereunder. The Agent shall promptly notify each Lender of each such
designation by TBC and the identity of the designated Subsidiary.

 

(b)  

TBC Consent to Subsidiary Borrower Borrowings and Notices. No Advances shall be
made to a Subsidiary Borrower, and no Conversion of any Advances at the request
of a Subsidiary Borrower shall be effective, without, in each and every
instance, the prior consent of TBC, in its sole discretion, which shall be
evidenced by the countersignature of TBC to the relevant Notice of Borrowing or
notice of Conversion. In addition, no notices which are to be delivered by a
Borrower hereunder shall be effective, with respect to any Subsidiary Borrower,
unless the notice is countersigned by TBC.

 

(c)  

Subsidiary Borrower Termination Event. The occurrence of any of the following
events with respect to any Subsidiary Borrower shall constitute a “Subsidiary
Borrower Termination Event” with respect to such Subsidiary Borrower:

 

  (i)  

such Subsidiary Borrower ceases to be a Subsidiary;

 

  (ii)  

such Subsidiary Borrower is liquidated or dissolved;

 

  (iii)  

such Subsidiary Borrower fails to preserve and maintain its existence or makes
any material change in the nature of its business as carried out on the date
such Subsidiary Borrower became a Borrower hereunder;

 

  (iv)  

such Subsidiary Borrower merges or consolidates with or into another Person, or
conveys, transfers, leases, or otherwise disposes of (whether in one transaction
or in a series of transactions) all or substantially all of its assets (whether
now owned or hereafter acquired) to any Person (except that a Subsidiary
Borrower may merge into or dispose of assets to another Borrower);

 

  (v)  

any of the “Events of Default” described in Section 6.1(a) through (f) occurs to
or with respect to such Subsidiary Borrower as if such Subsidiary Borrower were
“TBC”; or

 

  (vi)  

the Guaranty with respect to such Subsidiary Borrower ceases, for any reason, to
be valid and binding on TBC or TBC so states in writing.

 

(d)  

Terminated Subsidiary Borrower. Upon the occurrence of a Subsidiary Borrower
Termination Event with respect to any Subsidiary Borrower, such Subsidiary
Borrower (a “Terminated Subsidiary Borrower”) shall cease to be a Borrower for
purposes of this Agreement and shall no longer be entitled to request or borrow
Advances hereunder. All outstanding Advances of a

 

34



--------------------------------------------------------------------------------

 

Terminated Subsidiary Borrower shall be automatically due and payable as of the
date on which the Subsidiary Borrower Termination Event of such Terminated
Subsidiary Borrower occurred, together with accrued interest thereon and any
other amounts then due and payable by that Borrower hereunder, unless, in the
case of a Subsidiary Borrower Termination Event described in paragraph (iv) of
Section 2.22(c), the other Person party to the transaction is a Borrower and
such other Borrower has assumed in writing all of the outstanding Advances and
other obligations under this Agreement and under any other Loan Document, of the
Terminated Subsidiary Borrower.

 

(e)  

TBC as Subsidiary Borrowers’ Agent. Each of the Subsidiary Borrowers hereby
appoints and authorizes TBC to take such action as agent on its behalf and to
exercise such powers under this Agreement as are delegated to TBC by the terms
hereof, together with such powers as are reasonably incidental thereto.

 

(f)  

Subsidiaries’ Several Liabilities. Notwithstanding anything in this Agreement to
the contrary, each of the Subsidiary Borrowers shall be severally liable for the
liabilities and obligations of such Subsidiary Borrower under this Agreement and
its Borrowings, and other Loan Documents, if any. No Subsidiary Borrower shall
be liable for the obligations of any other Borrower under this Agreement or any
Borrowings of any other Borrower or any other Borrower’s Notes, if any. Each
Subsidiary Borrower shall be severally liable for all payments of the principal
of and interest on Advances to such Subsidiary Borrower, and any other amounts
due hereunder that are specifically allocable to such Subsidiary Borrower or the
Advances to such Subsidiary Borrower. With respect to any amounts due hereunder,
including fees and commissions, that are not specifically allocable to a
particular Borrower, each Borrower shall be liable for such amount pro rata in
the same proportion as such Borrower’s outstanding Advances bear to the total of
then-outstanding Advances to all Borrowers.

 

ARTICLE 3

 

Representations and Warranties

 

3.1  

Representations and Warranties by the Borrowers. Each of the Borrowers
represents and warrants as follows:

 

(a)  

Corporate Standing. TBC is a duly organized corporation existing in good
standing under the laws of the State of Delaware. Each Subsidiary Borrower is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, and each of TBC and each Subsidiary Borrower
is qualified to do business in every jurisdiction where such qualification is
required, except where the failure to so qualify would not have a material
adverse effect on the financial condition of TBC and the Subsidiary Borrowers as
a whole.

 

(b)  

Corporate Powers; Governmental Approvals. The execution and delivery and the
performance of the terms of this Agreement are, and the execution and delivery
and the performance of the terms of any other Loan Documents and of each
Guaranty will be, within the corporate powers of each Borrower party thereto,
have been or will have been (as appropriate) duly authorized by all necessary
corporate action, have, or will have, received (as appropriate) all necessary
governmental approval, if any (which approval, if any, remains in full force and
effect), and do not contravene any law, any provision of the Certificate of
Incorporation or By-Laws of any Borrower party thereto or any contractual
restriction binding on any Borrower party thereto.

 

35



--------------------------------------------------------------------------------

(c)  

Enforceability. This Agreement and the other Loan Documents, if any, when duly
executed and delivered by each Borrower party thereto, will constitute legal,
valid and binding obligations of such Borrower, enforceable against such
Borrower in accordance with their respective terms, and each Guaranty, when duly
executed and delivered by TBC, will constitute a legal, valid and binding
obligation of TBC, enforceable against TBC in accordance with its terms, subject
to general equitable principles and except as the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws of general application relating to creditors’ rights.

 

(d)  

No Material Pending or Threatened Actions. In TBC’s opinion, there are no
pending or threatened actions or proceedings before any court or administrative
agency that are reasonably likely to have a material adverse affect on the
financial condition or operations of the Company which is likely to materially
impair the ability of the Company to repay the Advances or which would affect
the legality, validity or enforceability of this Agreement or the Advances.

 

(e)  

Consolidated Statements. The Consolidated statement of financial position as of
December 31, 2002 and the related Consolidated statement of earnings and
retained earnings for the year then ended (copies of which have been furnished
to each Lender) correctly set forth the Consolidated financial condition of TBC
and its Subsidiaries as of such date and the result of the Consolidated
operations for such year. The Consolidated statement of financial position as of
September 30, 2003 and the related Consolidated statement of earnings and
retained earnings for the nine month period then ended (copies of which have
been furnished to each Lender) correctly set forth, subject to year-end audit
adjustments, the Consolidated financial condition of TBC and its Subsidiaries as
of such date and the result of the Consolidated operations for such nine month
period.

 

(f)  

Regulation U. No Borrower is engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock within the meaning of Regulation
U issued by the Board of Governors of the Federal Reserve System, and no
proceeds of any Advance will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock. Following application of the proceeds of each Advance, not more than 25
percent of the value of the assets (either of any Borrower only or of each
Borrower and its subsidiaries on a Consolidated basis) subject to the provisions
of Section 4.2(a) or subject to any restriction contained in any agreement or
instrument between any Borrower and any Lender or any Affiliate of a Lender
relating to Debt within the scope of Section 6.1(d) will be margin stock (within
the meaning of Regulation U issued by the Board of Governors of the Federal
Reserve System).

 

(g)  

Investment Company Act. No Borrower is an “investment company,” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended. Neither the making of any Advances, nor the application of the
proceeds or repayment thereof by any Borrower, nor the consummation of the other
transactions contemplated hereby, will violate any provision of such Act or any
rule, regulation or order of the Securities and Exchange Commission thereunder.

 

(h)  

No Material Adverse Change. Except as disclosed in filings with the Securities
and Exchange Commission prior to the date hereof, there has been no material
adverse change in the Company’s financial condition or results of operations
since December 31, 2002 that is likely to impair the ability of the Company to
repay the Advances.

 

36



--------------------------------------------------------------------------------

ARTICLE 4

 

Covenants of TBC

 

4.1  

Affirmative Covenants of TBC. From the date of this Agreement and so long as any
amount is payable by a Borrower to any Lender hereunder or any Commitment is
outstanding, TBC will:

 

(a)  

Periodic Reports. Furnish to the Lenders:

 

  (1)  

within 60 days after the close of each of the first three quarters of each of
TBC’s fiscal years, a Consolidated statement of financial position of TBC and
the Subsidiaries as of the end of such quarter and a Consolidated comparative
statement of earnings and retained earnings of TBC and the Subsidiaries for the
period commencing at the end of the previous fiscal year and ending with the end
of such quarter, each certified by an authorized officer of TBC,

 

  (2)  

within 120 days after the close of each of TBC’s fiscal years, and with respect
to any quarter thereof, if requested in writing by the Majority Lenders (with a
copy to the Agent), within 60 days after the later of (x) the close of any of
the first three quarters thereof subject of such request and (y) such request, a
statement certified by an authorized officer of TBC showing in detail the
computations required by the provisions of Sections 4.2(a), 4.2(b), 4.2(c) and
4.2(d), based on the figures which appear on the books of account of TBC and the
Subsidiaries at the close of such quarters,

 

  (3)  

within 120 days after the close of each of TBC’s fiscal years, a copy of the
annual audit report of TBC, certified by independent public accountants of
nationally recognized standing, together with financial statements consisting of
a Consolidated statement of financial position of TBC and the Subsidiaries as of
the end of such fiscal year and a Consolidated statement of earnings and
retained earnings of TBC and the Subsidiaries for such fiscal year,

 

  (4)  

within 120 days after the close of each of TBC’s fiscal years, a statement
certified by the independent public accountants who shall have prepared the
corresponding audit report furnished to the Lenders pursuant to the provisions
of clause (3) of this subsection (a), to the effect that, in the course of
preparing such audit report, such accountants had obtained no knowledge, except
as specifically stated, that TBC had been in violation of the provisions of any
one of Sections 4.2(a), 4.2(b), 4.2(c) and 4.2(d), at any time during such
fiscal year,

 

  (5)  

promptly upon their becoming available, all financial statements, reports and
proxy statements which TBC sends to its stockholders,

 

  (6)  

promptly upon their becoming available, all regular and periodic financial
reports which TBC or any Subsidiary files with the Securities and Exchange
Commission or any national securities exchange,

 

  (7)  

within 3 Business Days after the discovery of the occurrence of any event which
constitutes a Default, notice of such occurrence together with a detailed
statement by a responsible officer of TBC of the steps being taken by TBC or the
appropriate Subsidiary to cure the effect of such event, and

 

37



--------------------------------------------------------------------------------

  (8)  

such other information respecting the financial condition and operations of TBC
or the Subsidiaries as the Agent may from time to time reasonably request.

 

In lieu of furnishing the Lenders the items referred to in clauses (1), (3), (5)
and (6) above, TBC may notify the Lenders that such items are available on TBC’s
website at www.boeing.com, on the SEC’s website at www.sec.gov or at such other
website as notified to the Agent and the Lenders.

 

(b)  

Payment of Taxes, Etc. Duly pay and discharge, and cause each Subsidiary duly to
pay and discharge, all material taxes, assessments and governmental charges upon
it or against its properties prior to a date which is 5 Business Days after the
date on which penalties are attached thereto, except and to the extent only that
the same shall be contested in good faith and by appropriate proceedings by TBC
or the appropriate Subsidiary.

 

(c)  

Insurance. Maintain, and cause each Subsidiary to maintain, with financially
sound and reputable insurance companies or associations, insurance of the kinds,
covering the risks and in the relative proportionate amounts usually carried by
companies engaged in businesses similar to that of TBC or such Subsidiary,
except, to the extent consistent with good business practices, such insurance
may be provided by TBC through its program of self insurance.

 

(d)  

Corporate Existence. Preserve and maintain its corporate existence.

 

(e)  

Material Compliance With Laws. Comply, and cause each Subsidiary to comply, in
all material respects with all applicable laws (including ERISA and applicable
environmental laws), except to the extent that failure to so comply would not
have a material adverse effect on the financial condition or operations of the
Company.

 

4.2  

General Negative Covenants of TBC. From the date of this Agreement and so long
as any amount shall be payable by TBC or any other Borrower to any Lender
hereunder or any Commitment shall be outstanding, TBC will not:

 

(a)  

Mortgages, Liens, Etc. Create, incur, assume or suffer to exist any mortgage,
pledge, lien, security interest or other charge or encumbrance (including the
lien or retained security title of a conditional vendor) upon or with respect to
any of its Property, Plant and Equipment, or upon or with respect to the
Property, Plant and Equipment of any Subsidiary, or assign or otherwise convey,
or permit any Subsidiary to assign or otherwise convey, any right to receive
income from or with respect to its Property, Plant and Equipment, except

 

  (1)  

liens in connection with workmen’s compensation, unemployment insurance or other
social security obligations;

 

  (2)  

liens securing the performance of bids, tenders, contracts (other than for the
repayment of borrowed money), leases, statutory obligations, surety and appeal
bonds, liens to secure progress or partial payments made to TBC or such
Subsidiary and other liens of like nature made in the ordinary course of
business;

 

  (3)  

mechanics’, workmen’s, materialmen’s or other like liens arising in the ordinary
course of business in respect of obligations which are not due or which are
being contested in good faith;

 

38



--------------------------------------------------------------------------------

  (4)  

liens for taxes not yet due or being contested in good faith and by appropriate
proceedings by TBC or the affected Subsidiary;

 

  (5)  

liens which arise in connection with the leasing of equipment in the ordinary
course of business;

 

  (6)  

liens on Property, Plant and Equipment owned by TBC or any Subsidiary of TBC
existing on the date of this Agreement;

 

  (7)  

liens on assets of a Person existing at the time such Person is merged into or
consolidated with TBC or a Subsidiary of TBC or at the time of purchase, lease,
or acquisition of the property or Voting Stock of such Person as an entirety or
substantially as an entirety by TBC or a Subsidiary of TBC, whether or not any
Debt secured by such liens is assumed by TBC or such Subsidiary, provided that
such liens are not created in anticipation of such purchase, lease, acquisition
or merger;

 

  (8)  

liens securing Debt of a Subsidiary of TBC owing to TBC or to another
Subsidiary;

 

  (9)  

liens on assets existing at the time of acquisition of such property by TBC or a
Subsidiary of TBC or purchase money liens to secure the payment of all or part
of the purchase price of property upon acquisition of such assets by TBC or such
Subsidiary or to secure any Debt incurred or guaranteed by TBC or a Subsidiary
prior to, at the time of, or within one year after the later of the acquisition,
completion or construction (including any improvements on existing property), or
commencement of full operation, of such property, which Debt is incurred or
guaranteed solely for the purpose of financing all or any part of the purchase
price thereof or construction or improvements thereon; provided, however, that
in the case of any such acquisition, construction or improvement, the lien shall
not apply to any property theretofore owned by TBC or such Subsidiary other
than, in the case of such construction or improvement, any theretofore
unimproved real property on which the property so constructed or the improvement
made is located;

 

  (10)  

liens securing obligations of TBC or a Subsidiary incurred in conjunction with
industrial revenue bonds or other instruments utilized in connection with
incentive structures for tax purposes issued for the benefit of TBC or a
Subsidiary in connection with any Property, Plant and Equipment used by TBC or a
Subsidiary;

 

  (11)  

any extension, renewal or replacement (or successive extensions, renewals or
replacements in whole or in part of any lien referred to in the foregoing;
provided, however, that the principal amount of Debt secured thereby shall not
exceed the principal amount of Debt so secured at the time of such extension,
renewal or replacement and that such extension, renewal or replacement shall be
limited to all or any part of the property that secured the lien so extended,
renewed or replace (plus improvements and construction on such property); and

 

  (12)  

other liens, charges and encumbrances, so long as the aggregate amount of the
Consolidated Debt for which all such liens, charges and encumbrances serve as
security does not exceed 15% of Consolidated net Property, Plant and Equipment.

 

(b)  

Consolidated Debt. Permit Consolidated Debt (subject to Section 4.3) to be at
any time more than 60% of Total Capital, where “Total Capital” means the sum of
Shareholders’ Equity and Consolidated Debt.

 

39



--------------------------------------------------------------------------------

(c)  

Payment in Violation of an Agreement. Make any payment, or permit any Subsidiary
to make any payment, of principal or interest, on any Debt which payment would
constitute a violation of the terms of this Agreement or of the terms of any
indenture or agreement binding on such corporation or to which such corporation
is a party except, in the case of any payment made by a Subsidiary, to the
extent such payment is not likely to impair the ability of TBC to repay the
Advances.

 

(d)  

Merger or Consolidation. Merge or consolidate with or into, or convey, transfer,
lease, or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to any Person except that a Borrower may merge or
consolidate with any Person so long as such Borrower is the surviving
corporation and no Default has occurred and is continuing or would result
therefrom, and except that any direct or indirect Subsidiary of TBC may merge or
consolidate with or into, or dispose of assets to, TBC or any other direct or
indirect Subsidiary of TBC, provided, in each case, that no Event of Default has
occurred and is continuing at the time of such proposed transaction or would
result therefrom.

 

(e)  

Material Change in Business. Make any material change in the nature of its
business as carried out on the date hereof.

 

4.3  

Financial Statement Terms. For purposes of Section 4.2(b), all capitalized terms
not defined in this Agreement shall have the respective meanings used in TBC’s
published Consolidated financial statements and calculated under the generally
accepted accounting principles and practices applied by TBC on the date hereof
in the preparation of such financial statements. However, notwithstanding the
foregoing, (a) such terms shall exclude amounts attributable to Boeing Capital
Services Corporation and its Subsidiaries and Boeing Financial Corporation, a
Delaware corporation; and (b) Total Capital shall exclude the effects of any
repurchase by TBC of its common stock and any merger-related accounting
adjustments which are attributable to the merger with or acquisition of
McDonnell Douglas Corporation by TBC.

 

4.4  

Waivers of Covenants. The departure by TBC or any Subsidiary from the
requirements of any of the provisions of this Article 4 shall be permitted only
if such departure has been consented to in advance in a writing signed by the
Majority Lenders, and such writing shall be effective as a consent only to the
specific departure described in such writing. Such departure by TBC or any
Subsidiary when properly consented to by the Majority Lenders shall not
constitute an Event of Default under Section 6.1(c).

 

ARTICLE 5

 

Conditions Precedent to Borrowings and Issuances

 

5.1  

Conditions Precedent to the Initial Borrowing or Initial Issuance of TBC. The
obligation of each Lender to make its initial Advance to TBC and of each Issuing
Bank to issue a Letter of Credit for the account of TBC are subject to receipt
by the Agent on or before the day of the initial Borrowing or initial issuance
of all of the following, each dated as of the day hereof, in form and substance
satisfactory to the Agent and its counsel:

 

  (a)  

Documentation. Copies of all documents, certified by an officer of TBC,
evidencing necessary corporate action by TBC and governmental approvals, if any,
with respect to

 

40



--------------------------------------------------------------------------------

 

this Agreement, to the other Loan Documents, if any, and to Guaranties to be
delivered by TBC pursuant to Section 5.4(e);

 

  (b)  

Officer’s Certificate. A certificate of the Secretary or an Assistant Secretary
of TBC which certifies the names of the officers of TBC authorized to sign the
Notes, if any, and the other documents to be delivered hereunder, together with
true specimen signatures of such officers and facsimile signatures of officers
authorized to sign by facsimile signature (on which certificate each Lender may
conclusively rely until it receives a further certificate of the Secretary or an
Assistant Secretary of TBC canceling or amending the prior certificate and
submitting specimen signatures of the officers named in such further
certificate);

 

  (c)  

Opinion of Company Counsel. A favorable opinion of counsel for TBC substantially
in the form of Exhibit E and as to such other matters as the Agent may
reasonably request, which opinion TBC hereby expressly instructs such counsel to
prepare and deliver;

 

  (d)  

Opinion of Agent’s Counsel. A favorable opinion of Shearman & Sterling, counsel
for the Agent, substantially in the form of Exhibit F;

 

  (e)  

Termination of 1997 Agreement. TBC shall have terminated in whole the
commitments of the banks parties to the 1997 Credit Agreement;

 

  (f)  

Satisfaction of 1997 Agreement Obligations. TBC and its Subsidiaries shall have
satisfied all of their respective obligations under the 1997 Credit Agreement
including, without limitation, the payment of all fees under such agreement;

 

  (g)  

Termination of 2000 Agreement. TBC shall have terminated in whole the
commitments of the banks parties to the 2000 Credit Agreement; and

 

  (h)  

Satisfaction of 2000 Agreement Obligations. TBC and its Subsidiaries shall have
satisfied all of their respective obligations under the 2000 Credit Agreement
including, without limitation, the payment of all fees under such agreement.

 

5.2  

Conditions Precedent to Each Committed Borrowing and Each Issuance of TBC. The
obligation of each Lender to make a Committed Advance on the occasion of each
Committed Borrowing (including the initial Borrowing) and the obligation of each
Issuing Bank to issue a Letter of Credit (including the initial issuance) are
subject to the further conditions precedent that on the date of the request for
a Committed Borrowing, date of the requested issuance and on the date of such
Borrowing or issuance, the following statements shall be true, and both the
giving of the applicable Notice of Committed Borrowing, Notice of Issuance and
the acceptance by TBC of the proceeds of such Committed Borrowing or such Letter
of Credit shall be a representation by TBC that:

 

  (a)  

the representations and warranties contained in subsections (a) through (g) of
Section 3.1 are true and accurate on and as of each such date as though made on
and as of each such date (except to the extent that such representations and
warranties relate solely to an earlier date); and

 

  (b)  

as of each such date no event has occurred and is continuing, or would result
from the proposed Committed Borrowing or issuance, which constitutes a Default.

 

41



--------------------------------------------------------------------------------

5.3  

Conditions Precedent to Each Bid Borrowing of TBC. The obligation of any Lender
to make a Bid Advance on the occasion of a Bid Borrowing (including the initial
Borrowing) is subject to the further conditions precedent that:

 

  (a)  

Notice of Bid Borrowing. The Agent shall have received the written confirmatory
Notice of Bid Borrowing with respect thereto;

 

  (b)  

Bid Notes. On or before the date of such Bid Borrowing, but prior to such Bid
Borrowing, the Agent shall have received a Bid Note payable to the order of such
Lender for each of the one or more Bid Advances to be made by such Lender as
part of such Bid Borrowing, in a principal amount equal to the principal amount
of the Bid Advance to be evidenced thereby and otherwise on such terms as were
agreed to for such Bid Advance in accordance with Section 2.6;

 

  (c)  

Periodic Reports. Each Lender intending to make a Bid Advance shall have
received the statements provided by TBC pursuant to Section 4.1(a)(1), (2) and
(3) or shall have received notice that such statements are available on TBC’s
website www.boeing.com or any successor website notified to the Agent and the
Lenders; and

 

  (d)  

Representations. On the date of such request and the date of such Borrowing, the
following statements shall be true, and each of the giving of the applicable
Notice of Borrowing and the acceptance by TBC of the proceeds of such Bid
Borrowing shall be a representation by TBC that:

 

  (i)  

the representations and warranties contained in subsections (a) through (g) of
Section 3.1 are true and accurate on and as of each such date as though made on
and as of each such date (except to the extent that such representations and
warranties relate solely to an earlier date);

 

  (ii)  

as of each such date no event has occurred and is continuing, or would result
from the proposed Bid Borrowing, which constitutes a Default; and

 

  (iii)  

no event has occurred and no circumstance exists as a result of which any
information concerning TBC that has been provided by TBC to the Agent or the
Lenders in connection with such Bid Borrowing would include an untrue statement
of a material fact or omit to state any material fact or any fact necessary to
make the statements contained therein, in light of the circumstances under which
they were made, not misleading.

 

5.4  

Conditions Precedent to the Initial Borrowing and Issuance of a Subsidiary
Borrower. The obligation of each Lender to make its initial Advance to any
particular Subsidiary Borrower and of each Issuing Bank to issue a Letter of
Credit for the account of such Subsidiary Borrower are subject to the receipt by
the Agent, on or before the day of the initial Borrowing or initial issuance by
such Subsidiary Borrower, of all of the following, each dated on or prior to the
day of the initial Borrowing or issuance, in form and substance satisfactory to
the Agent and its counsel:

 

  (a)  

Borrower Subsidiary Letter. A Borrower Subsidiary Letter, substantially in the
form of Exhibit D, executed by such Subsidiary Borrower and TBC;

 

  (b)  

Documentation. Copies of all documents, certified by an officer of the
Subsidiary Borrower, evidencing necessary corporate action by the Subsidiary
Borrower and

 

42



--------------------------------------------------------------------------------

 

governmental approvals, if any, with respect to this Agreement and any other
Loan Documents;

 

  (c)  

Officer’s Certificate. A certificate of the Secretary or an Assistant Secretary
of TBC or the Subsidiary Borrower which certifies the names of the officers of
the Subsidiary Borrower authorized to sign the Notes and the other documents to
be delivered hereunder, together with true specimen signatures of such officers
and facsimile signatures of officers authorized to sign by facsimile signature
(on which certificate each Lender may conclusively rely until it receives a
further certificate of the Secretary or an Assistant Secretary of TBC or the
Subsidiary Borrower canceling or amending the prior certificate and submitting
signatures of the officers named in such further certificate);

 

  (d)  

Opinion of Subsidiary Counsel. A favorable opinion of in-house counsel to the
Subsidiary Borrower, substantially in the form of Exhibit G and as to such other
matters as the Agent may reasonably request;

 

  (e)  

TBC Guaranty. A Guaranty of TBC that unconditionally guarantees the payment of
all obligations of such Subsidiary Borrower hereunder and under the Notes of
such Subsidiary Borrower, substantially in the form of Exhibit H, executed and
delivered by TBC to the Agent; and

 

  (f)  

Opinion of TBC Counsel. A favorable opinion of in-house counsel to TBC,
substantially in the form of Exhibit I and as to such other matters as the Agent
may reasonably request.

 

5.5  

Conditions Precedent to Each Committed Borrowing or Issuance of a Subsidiary
Borrower. The obligation of each Lender to make a Committed Advance to a
Subsidiary Borrower on the occasion of each Committed Borrowing (including the
initial Borrowing) and the obligation of each Issuing Bank to issue a Letter of
Credit for the account of such Subsidiary Borrower (including the initial
issuance) are subject to the further conditions precedent that on the date of
the request for such Committed Borrowing, date of the requested issuance and the
date of such Borrowing or issuance, the following statements shall be true, and
each of the giving of the applicable Notice of Committed Borrowing, Notice of
Issuance and the acceptance by such Subsidiary Borrower of the proceeds of such
Committed Borrowing or such Letter of Credit shall be (a) a representation by
such Subsidiary Borrower that:

 

  (i)  

the representations and warranties of that Subsidiary Borrower contained (A) in
subsections (a) through (g) of Section 3.1 are true and accurate on and as of
each such date as though made on and as of each such date (except to the extent
that such representations and warranties relate solely to an earlier date), and
(B) in its Borrower Subsidiary Letter are true and correct on and as of the date
of such Borrowing or issuance, before and after giving effect to such Borrowing
or issuance; and

 

  (ii)  

as of each such date no event has occurred and is continuing, or would result
from the proposed Committed Borrowing or issuance, which constitutes a Default;

 

and (b) a representation by TBC that the representations and warranties of TBC
contained in subsections (a) through (g) of Section 3.1 are true and accurate on
and as of each such date as though made on and as of each such date (except to
the extent that such representations and warranties relate solely to an earlier
date), and that, as of each such date, no event has occurred and is continuing,
or would result from the proposed Committed Borrowing or issuance, which
constitutes a Default.

 

43



--------------------------------------------------------------------------------

5.6  

Conditions Precedent to Each Bid Borrowing of a Subsidiary Borrower. The
obligation of any Lender to make a Bid Advance to any particular Subsidiary
Borrower on the occasion of each Bid Borrowing (including the initial Borrowing)
is subject to the further conditions precedent that:

 

  (a)  

Notice of Bid Borrowing. The Agent shall have received the written confirmatory
Notice of Bid Borrowing with respect thereto;

 

  (b)  

Bid Notes. On or before the date of such Bid Borrowing, but prior to such Bid
Borrowing, the Agent shall have received a Bid Note payable to the order of such
Lender for each of the one or more Bid Advances to be made by such Lender as
part of such Bid Borrowing, in a principal amount equal to the principal amount
of the Bid Advance to be evidenced thereby and otherwise on such terms as were
agreed to for such Bid Advance in accordance with Section 2.6;

 

  (c)  

Periodic Reports. Each Lender intending to make a Bid Advance shall have
received the statements provided by TBC pursuant to Section 4.1(a)(1), (2) and
(3) or shall have received notice that such statements are available on TBC’s
website; and

 

  (d)  

Subsidiary Representations. On the date of such request and the date of such
Borrowing, the following statements shall be true, and each of the giving of the
applicable Notice of Bid Borrowing and the acceptance by the Subsidiary of the
proceeds of such Bid Borrowing shall be (a) a representation by such Subsidiary
Borrower that:

 

  (i)  

the representations and warranties contained (A) in subsections (a) through (g)
of Section 3.1 hereof with respect to such Subsidiary Borrower are true and
accurate on and as of each such date as though made on and as of each such date
(except to the extent that such representations and warranties relate solely to
an earlier date), and (B) in its Borrower Subsidiary Letter are true and correct
on and as of the date of such Borrowing, before and after giving effect to such
Borrowing;

 

  (ii)  

as of each such date no event has occurred and is continuing, or would result
from the proposed Bid Borrowing which constitutes a Default; and

 

  (iii)  

no event has occurred and no circumstance exists as a result of which any
information concerning TBC or the Subsidiary Borrower that has been provided by
TBC or the Subsidiary Borrower to the Agent or the Lenders in connection with
such Bid Borrowing would include an untrue statement of a material fact or omit
to state any material fact or any fact necessary to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading; and

 

  (e)  

TBC Representation. A representation by TBC that the representations and
warranties of TBC contained in subsections (a) through (g) of Section 3.1 are
true and accurate on and as of each such date as though made on and as of each
such date (except to the extent that such representations and warranties relate
solely to an earlier date), and that, as of each such date, no event has
occurred and is continuing, or would result from the proposed Committed
Borrowing which constitutes a Default.

 

44



--------------------------------------------------------------------------------

Article 6

 

Events of Default

 

6.1  

Events of Default. Each of the following shall constitute an Event of Default:

 

(a)  

Failure by TBC to make when due any payment of principal of or interest on any
Advance or under a Guaranty when the same becomes due and payable and such
failure is not remedied within 5 Business Days thereafter;

 

(b)  

Any representation or warranty made by TBC in connection with the execution and
delivery of this Agreement, the Borrowings or any Guaranty, or otherwise
furnished pursuant hereto proves to have been incorrect when made in any
material respect;

 

(c)  

Failure by TBC to perform any other term, covenant or agreement contained in
this Agreement, and such failure is not remedied within 30 days after written
notice thereof has been given to TBC by the Agent, at the request, or with the
consent, of the Majority Lenders;

 

(d)  

Failure by TBC to pay when due (i) any obligation for the payment of borrowed
money on any regularly scheduled payment date or following acceleration thereof
or (ii) any other monetary obligation if the aggregate unpaid principal amount
of the obligations with respect to which such failure to pay or acceleration
occurred equals or exceeds $50,000,000 and such failure is not remedied within 5
Business Days after TBC receives notice thereof from the Agent or the creditor
on such obligation;

 

(e)  

TBC or any of its Subsidiaries

 

  (1)  

incurs liability with respect to any employee pension benefit plan in excess of
$150,000,000 in the aggregate under

 

  (A)  

Sections 4062, 4063, 4064 or 4201 of ERISA; or

 

  (B)  

otherwise under Title IV of ERISA as a result of any reportable event within the
meaning of ERISA (other than a reportable event as to which the provision of 30
days’ notice is waived under applicable regulations);

 

  (2)  

has a lien imposed on its property and rights to property under Section 4068 of
ERISA on account of a liability in excess of $50,000,000 in the aggregate; or

 

  (3)  

incurs liability under Title IV of ERISA

 

  (A)  

in excess of $50,000,000 in the aggregate as a result of the Company or any
Subsidiary or any Person that is a member of the “controlled group” (as defined
in Section 4001(a)(14) of ERISA) of the Company or any Subsidiary having filed a
notice of intent to terminate any employee pension benefit plan under the
“distress termination” provision of Section 4041 of ERISA, or

 

  (B)  

in excess of $50,000,000 in the aggregate as a result of the Pension Benefit
Guaranty Corporation having instituted proceedings to terminate, or to have a
trustee appointed to administer, any such plan;

 

45



--------------------------------------------------------------------------------

(f)  

The happening of any of the following events, provided such event has not then
been cured or stayed:

 

  (1)  

the insolvency or bankruptcy of TBC,

 

  (2)  

the cessation by TBC of the payment of its Debts as they mature,

 

  (3)  

the making of an assignment for the benefit of the creditors of TBC,

 

  (4)  

the appointment of a trustee or receiver or liquidator for TBC or for a
substantial part of its property, or

 

  (5)  

the institution of bankruptcy, reorganization, arrangement, insolvency or
similar proceedings by or against TBC under the laws of any jurisdiction in
which TBC is organized or has material business, operations or assets; or

 

(g)  

So long as any Subsidiary is a Borrower hereunder, the Guaranty with respect to
such Subsidiary Borrower for any reason ceases to be valid and binding on TBC or
TBC so states in writing.

 

6.2  

Lenders’ Rights upon Borrower Default. If an Event of Default occurs or is
continuing, then the Agent shall at the request, or may with the consent, of the
Majority Lenders, by notice to TBC,

 

  (a)  

declare the obligation of each Lender to make further Advances (other than
Advances by an Issuing Bank or a Lender pursuant to Section 2.3(f)) and of the
Issuing Banks to issue Letters of Credit to be terminated, whereupon the same
shall forthwith terminate, and

 

  (b)  

declare the Advances, all interest thereon, and all other amounts payable under
this Agreement to be forthwith due and payable, whereupon the Advances, all such
interest, and all such other amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Borrowers, provided, however, that
in the event of an actual or deemed entry of an order for relief with respect to
any Borrower under the Federal Bankruptcy Code (whether in connection with a
voluntary or an involuntary case), (i) the obligation of each Lender to make
Advances (other than Advances by an Issuing Bank or a Lender pursuant to Section
2.3(f)) and of the Issuing Banks to issue Letters of Credit shall automatically
be terminated and (ii) the payment obligations of the Borrowers with respect to
Advances, all such interest, and all such amounts shall automatically become and
be due and payable, without presentment, demand, protest, or any notice of any
kind, all of which are hereby expressly waived by the Borrowers.

 

6.3  

Actions in Respect of the Letters of Credit upon Borrower Default. If any Event
of Default shall have occurred and be continuing, the Agent may with the
consent, or shall at the request, of the Majority Lenders, irrespective of
whether it is taking any of the actions described in Section 6.2 or otherwise,
make demand upon TBC to, and forthwith upon such demand TBC will

 

  (a)  

pay to the Agent on behalf of the Lenders in same day funds at the Agent’s
office designated in such demand, for deposit in the L/C Cash Deposit Account,
an amount equal to the aggregate Available Amount of all Letters of Credit then
outstanding or

 

46



--------------------------------------------------------------------------------

  (b)  

make such other reasonable arrangements in respect of the outstanding Letters of
Credit as shall be acceptable to the Required Lenders, provided, however, that
in the event of an actual or deemed entry of an order for relief with respect to
any Borrower under the Federal Bankruptcy Code (whether in connection with a
voluntary or an involuntary case), the obligation of TBC to pay to the Agent on
behalf of the Lenders in same day funds, for deposit in the L/C Cash Deposit
Account, an amount equal to the aggregate Available Amount of all Letters of
Credit then outstanding shall automatically become and be due and payable,
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived by the Borrowers. If at any time the Agent reasonably
determines that any funds held in the L/C Cash Deposit Account are subject to
any right or interest of any Person other than the Agent and the Lenders or that
the total amount of such funds is less than the aggregate Available Amount of
all Letters of Credit, the Borrowers will, forthwith upon demand by the Agent,
pay to the Agent, as additional funds to be deposited and held in the L/C Cash
Deposit Account, an amount equal to the excess of (a) such aggregate Available
Amount over (b) the total amount of funds, if any, then held in the L/C Cash
Deposit Account that are free and clear of any such right and interest. Upon the
drawing of any Letter of Credit, to the extent funds are on deposit in the L/C
Cash Deposit Account, such funds shall be applied to reimburse the Issuing Banks
to the extent permitted by applicable law, and if so applied, then such
reimbursement shall be deemed a repayment of the corresponding Advance in
respect of such Letter of Credit. After all such Letters of Credit shall have
expired or been fully drawn upon and all other obligations of the Borrowers
hereunder and under the Notes shall have been paid in full, the balance, if any,
in such L/C Cash Deposit Account shall be promptly returned to TBC.

 

ARTICLE 7

 

The Agent

 

7.1  

Authorization and Action. Each Lender (in its capacities as a Lender and Issuing
Bank, as applicable) hereby appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Agent by the terms hereof, together with such powers as
are reasonably incidental thereto. As to any matters not expressly provided for
by this Agreement (including without limitation, enforcement or collection of
any Notes), the Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Majority Lenders or as otherwise required by Section 8.1(b) and such
instructions shall be binding upon all Lenders and all holders of interests in
Advances; provided, however, that the Agent shall not be required to take any
action which exposes the Agent to personal liability or which is contrary to
this Agreement or applicable law. The Agent agrees to give to each Lender prompt
notice of each notice given to it by the Borrowers pursuant to the terms of this
Agreement.

 

47



--------------------------------------------------------------------------------

7.2  

Agent’s Reliance, Etc. Neither the Agent nor any of its directors, officers,
agents or employees shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement, except for its or
their own gross negligence or willful misconduct. Without limiting the
generality of the foregoing, the Agent:

 

  (a)  

may treat the Lender that made any Advance as the payee thereof until the Agent
receives and accepts an assignment entered into by such Lender, as assignor, and
an Eligible Assignee, as assignee, as provided in Section 2.21;

 

  (b)  

may consult with legal counsel (including counsel for the Borrowers),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or other experts;

 

  (c)  

makes no warranty or representation to any Lender and shall not be responsible
to any Lender for any statements, warranties or representations (whether written
or oral) made in or in connection with this Agreement;

 

  (d)  

shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement on the
part of any Borrower or to inspect the property (including the books and
records) of any Borrower;

 

  (e)  

shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with, this Agreement or any other instrument
or document furnished pursuant hereto; and

 

  (f)  

shall incur no liability under or in respect of this Agreement by acting upon
any notice, consent, certificate or other instrument or writing (which may be by
telecopier, cable or telex) believed by it to be genuine and signed or sent by
the proper party or parties.

 

7.3  

Citibank, N.A. and its Affiliates. With respect to its Commitment, the Advances
made by it, and any Notes issued to it, Citibank, N.A. shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though it were not the Agent hereunder; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Citibank, N.A.,
in its individual capacity. Citibank, N.A. and its Affiliates may accept
deposits from, lend money to, accept drafts drawn by, act as trustee under
indentures of, and generally engage in any kind of business with, the Company,
any of its Subsidiaries and any person or entity who may do business with or own
securities of the Company or any Subsidiary, all as if Citibank, N.A. were not
the Agent hereunder and without any duty to account therefor to the other
Lenders.

 

7.4  

Lender Credit Decision. Each Lender acknowledges that it has, independently and
without reliance upon the Agent or any other Lender and based on the financial
statements referred to in Section 3.1(e) and the representations and warranties
contained in Sections 3.1 and 3.2 and such other documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement.

 

7.5  

Indemnification.

 

  (a)  

Each Lender agrees to indemnify the Agent (to the extent not reimbursed by TBC
or any other Borrower), from and against its Ratable Share of any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of

 

48



--------------------------------------------------------------------------------

 

any kind or nature whatsoever which may be imposed on, incurred by, or asserted
against the Agent in any way relating to or arising out of this Agreement or any
action taken or omitted by the Agent under this Agreement (collectively, the
“Indemnified Costs”), provided that no Lender shall be liable for any portion of
the Indemnified Costs resulting from the Agent’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
the Agent promptly upon demand for its Ratable Share of any out-of-pocket
expenses (including counsel fees) incurred by the Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
to the extent that the Agent is not reimbursed for such expenses by TBC or any
other Borrower.

 

  (b)  

Each Lender severally agrees to indemnify the Issuing Banks (to the extent not
promptly reimbursed by TBC) from and against such Lender’s Ratable Share of any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against any Issuing
Bank in any way relating to or arising out of this Agreement or any action taken
or omitted by such Issuing Bank hereunder or in connection herewith; provided,
that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from such Issuing Bank’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
any such Issuing Bank promptly upon demand for its Ratable Share of any
out-of-pocket expenses (including counsel fees) payable by TBC under Section
8.3, to the extent that such Issuing Bank is not promptly reimbursed for such
costs and expenses by TBC.

 

  (c)  

The failure of any Lender to reimburse the Agent or any Issuing Bank promptly
upon demand for its Ratable Share of any amount required to be paid by the
Lenders to the Agent as provided herein shall not relieve any other Lender of
its obligation hereunder to reimburse the Agent or any Issuing Bank for its
Ratable Share of such amount, but no Lender shall be responsible for the failure
of any other Lender to reimburse the Agent or any Issuing Bank for such other
Lender’s Ratable Share of such amount. Without prejudice to the survival of any
other agreement of any Lender hereunder, the agreement and obligations of each
Lender contained in this Section 7.5 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the Notes.
Each of the Agent and each Issuing Bank agrees to return to the Lenders their
respective Ratable Shares of any amounts paid under this Section 7.5 that are
subsequently reimbursed by TBC or any Borrower. In the case of any
investigation, litigation or proceeding giving rise to any Indemnified Costs,
this Section 7.5 applies whether any such investigation, litigation or
proceeding is brought by the Agent, any Lender or a third party.

 

7.6  

Successor Agent. The Agent may resign at any time by giving written notice
thereof to the Lenders and TBC and may be removed at any time with or without
cause by the Majority Lenders. Upon any such resignation or removal, the
Majority Lenders shall have the right, with the consent of TBC (if no Event of
Default has occurred and is continuing), which shall not be unreasonably
withheld, to appoint a successor Agent, which shall be a commercial bank
organized or licensed under the laws of the United States of America or of any
state thereof and having a combined capital and surplus of at least $50,000,000.
If no successor Agent has been so appointed by the Majority Lenders, and has
accepted such appointment, within 30 days after

 

49



--------------------------------------------------------------------------------

 

the retiring Agent’s giving of notice of resignation or the removal of the
retiring Agent as provided herein, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent which meets the requirements set out in the
previous sentence. Upon the acceptance of any appointment as Agent hereunder by
a successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations under
this Agreement. After any retiring Agent’s resignation or removal hereunder as
Agent, the provisions of this Article 7 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement.

 

7.7  

Certain Obligations May Be Performed by Affiliates. The Agent may appoint any of
its Affiliates to perform its obligations hereunder other than any obligation
requiring the Agent to receive, pay, or otherwise handle funds or Notes, and
provided that the Agent shall continue to be responsible to the Borrowers and
the Lenders for the due performance of the Agent’s obligations under this
Agreement.

 

7.8  

Other Agents. Each Lender hereby acknowledges that neither the documentation
agent, syndication agent nor any other Lender designated as any “Agent” (other
than the Agent) on the signature pages hereof has any liability hereunder other
than in its capacity as a Lender.

 

ARTICLE 8

 

Miscellaneous

 

8.1  

Modification, Consents and Waivers.

 

(a)  

Waiver. No failure or delay on the part of any Lender in exercising any power or
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power preclude any other or further
exercise thereof or the exercise of any other right or power hereunder. No
notice to or demand on the Borrowers in any case shall entitle the Borrowers to
any other or further notice or demand in similar or other circumstances.

 

(b)  

Amendment. No amendment or waiver of any provision of this Agreement or of any
Committed Notes, nor consent to any departure by the Borrowers therefrom, shall
in any event be effective unless such amendment, waiver or consent is in writing
and signed by the Majority Lenders, and then such amendment, waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by all the Lenders, do any of the following:

 

  (i)  

waive any of the conditions specified in Section 5.1, 5.2, or 5.3,

 

  (ii)  

except as provided in Section 2.20, increase the Commitments of the Lenders or
subject the Lenders to any additional obligations,

 

  (iii)  

reduce the principal of, or interest on, the Committed Advances or any fees,
commissions or other amounts payable hereunder,

 

  (iv)  

postpone any date fixed for any payment of principal of, or interest on, the
Committed Advances or any fees, commissions or other amounts payable hereunder,

 

50



--------------------------------------------------------------------------------

  (v)  

change the percentage of the Commitments or of the aggregate unpaid principal
amount of the Committed Advances or the number of Lenders required for the
Lenders or any of them to take any action hereunder,

 

  (vi)  

amend this Section 8.1, or

 

  (vii)  

release TBC from any of its obligations under any Guaranty or limit the
liability of TBC as guarantor thereunder;

 

and provided further that no amendment, waiver, or consent shall, unless in
writing and signed by the Agent in addition to the Lenders required above to
take such action, affect the rights or duties of the Agent under this Agreement
or any Note and no amendment, waiver or consent shall, unless in writing and
signed by the Issuing Banks in addition to the Lenders required above to take
such action, adversely affect the rights or obligations of the Issuing Banks in
their capacities as such under this Agreement.

 

(c)  

Majority Lenders. Notwithstanding the foregoing, this Section 8.1 shall not
affect the provisions of Section 4.4, “Waivers of Covenants”, or Article 6,
“Events of Default”.

 

8.2  

Notices.

 

(a)  

Addresses. All communications and notices provided for hereunder shall be in
writing and mailed, telecopied, telexed or delivered and,

 

if to the Agent,

 

Citibank, N.A.

Two Penns Way, Suite 200

New Castle, Delaware 19720

Attention: Bank Loans Syndications Department

 

facsimile number (212) 994 0961;

 

if to any Borrower,

 

care of The Boeing Company

100 N. Riverside

Mail Code: 5003 3648

Chicago, Illinois

Attention: Assistant Treasurer, Corporate Finance and Banking

 

facsimile number (312) 544-2399

 

if to any Lender, to its office at the address given on the signature pages of
this Agreement; or,

 

as to each party, at such other address as designated by such party in a written
notice to each other party referring specifically to this Agreement.

 

(b)  

Effectiveness of Notices. All communications and notices shall, when mailed,
telecopied, or telexed, be effective when deposited in the mail, telecopied, or
confirmed by telex answerback, respectively. Delivery by telecopier of an
executed counterpart of any amendment or waiver of

 

51



--------------------------------------------------------------------------------

 

any provision of this Agreement or any Notes or of any Exhibit to be executed
and delivered hereunder shall be effective as delivery of a manually executed
counterpart thereof.

 

(c)  

Electronic Mail. Electronic mail may be used to distribute routine
communications, such as financial statements and other information, and
documents to be signed by the parties hereto; provided, however, that no Notice
of Borrowing, signature, or other notice or document intended to be legally
binding shall be effective if sent by electronic mail.

 

(d)  

Internet Distributions.

 

  (1)  

So long as Citibank or any of its Affiliates is the Agent, such materials as may
be agreed between the Borrowers and the Agent may be delivered to the Agent in
an electronic medium in a format acceptable to the Agent and the Lenders by
e-mail at oploanswebadmin@citigroup. com. The Borrowers agree that the Agent may
make such materials, as well as any other written information, documents,
instruments and other material relating to the Company, any of its Subsidiaries
or any other materials or matters relating to this Agreement, the Notes or any
of the transactions contemplated hereby (collectively, the “Communications”)
available to the Lenders by posting such notices on Intralinks, “e-Disclosure”,
the Agent’s internet delivery system that is part of Fixed Income Direct, Global
Fixed Income’s primary web portal, or a substantially similar electronic system
(the “Platform”). The Borrowers acknowledge that (i) the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the Agent nor
any of its Affiliates warrants the accuracy, adequacy or completeness of the
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Communications or the Platform. No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
or any of its Affiliates in connection with the Platform.

 

  (2)  

Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
requested by any Lender the Agent shall deliver a copy of the Communications to
such Lender by email or telecopier. Each Lender agrees (i) to notify the Agent
in writing of such Lender’s e-mail address to which a Notice may be sent by
electronic transmission (including by electronic communication) on or before the
date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.

 

8.3  

Costs, Expenses and Taxes.

 

(a)  

TBC shall pay upon written request all reasonable costs and expenses in
connection with the preparation, execution, delivery, modification and amendment
requested by any of the Borrowers of this Agreement, any Notes and the
Guaranties (including, without limitation, printing costs and the reasonable
fees and out-of-pocket expenses of counsel for the Agent) and costs and
expenses, if any, in connection with the enforcement of this Agreement, any
Notes and the Guaranties (whether through negotiations, legal proceedings or
otherwise and including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel), as well as any and all stamp and other

 

52



--------------------------------------------------------------------------------

 

taxes, and to save the Lenders and other holders of interests in the Advances or
any Notes harmless from any and all liabilities with respect to or resulting
from any delay by or omission of the Borrowers to pay such taxes, if any, which
may be payable or determined to be payable in connection with the execution and
delivery of this Agreement, any Notes and the Guaranties.

 

(b)  

TBC agrees to indemnify the Agent and each Lender and each of their Affiliates
and their officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) incurred by or asserted or awarded against any Indemnified
Party, in each case arising out of or in connection with or by reason of
(including, without limitation, in connection with any investigation, litigation
or proceeding or preparation of a defense in connection therewith) the Advances,
this Agreement, the Notes, any of the transactions contemplated herein or the
actual or proposed use of the proceeds of the Advances, except to the extent
such claim, damage, loss, liability or expense resulted from such Indemnified
Party’s gross negligence or willful misconduct and except that no Indemnified
Party shall have the right to be indemnified hereunder to the extent such
indemnification relates to relationships of, between or among each of, or any
of, the Agent, the Lenders, any assignee of a Lender or any participant. In the
case of any investigation, litigation or other proceeding to which this Section
8.3 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by TBC, its directors,
shareholders or creditors or an Indemnified Party or any other Person or an
Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. The Borrowers also agree not
to assert any claim on any theory of liability for special, indirect,
consequential or punitive damages against the Agent, any Lender, any of their
Affiliates, or any of their respective directors, officers, employees, attorneys
and agents, arising out of or otherwise relating to the Notes, this Agreement,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of Advances.

 

(c)  

Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in Sections
2.14, 2.15 and 8.3 shall survive the payment in full of principal, interest and
all other amounts payable hereunder and under the Notes for a period of seven
years.

 

(d)  



 

8.4  

Binding Effect. This Agreement shall be binding upon and inure to the benefit of
the Borrowers, the Lenders and the Agent, and their respective successors and
assigns, except that the Borrowers may not assign or transfer their rights
hereunder without the prior written consent of the Lenders.

 

8.5  

Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

8.6  

Governing Law. This Agreement, any Notes, the Guaranties and each Borrower
Subsidiary Letter shall be deemed to be contracts under the laws of the State of
New York and for all purposes shall be construed in accordance with the laws of
such State.

 

8.7  

Headings. The Table of Contents and Article and Section headings used in this
Agreement are for convenience only and shall not affect the construction of this
Agreement.

 

53



--------------------------------------------------------------------------------

8.8  

Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by telecopier shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

8.9  

Right of Set-Off. Each Lender and each of its Affiliates that is or was at one
time a Lender hereunder is authorized at any time and from time to time, upon

 

  (i)  

the occurrence and during the continuance of any Event of Default and

 

  (ii)  

the making of the request or the granting of the consent specified by Section
6.1 to authorize the Agent to declare any Advances due and payable pursuant to
the provisions of Section 6.1,

 

to the fullest extent permitted by law, without notice to any Borrower (any such
notice being expressly waived by each Borrower), to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of any Borrower against any and
all of the obligations to such Lender or such Affiliate of such Borrower now or
hereafter existing under this Agreement and any Notes held by such Lender,
whether or not such Lender has made a demand under this Agreement or such Notes
and although such obligations may be unmatured. Each Lender shall promptly
notify any Borrower after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of each Lender under this Section are in
addition to other rights and remedies (including, without limitation, other
rights of setoff) which such Lender and its Affiliates may have.

 

8.10  

Confidentiality. Neither the Agent nor any Lender shall disclose any
Confidential Information to any other Person without the consent of a Borrower,
other than

 

  (a)  

to the Agent’s or such Lender’s Affiliates and their officers, directors,
employees, agents and advisors and, as contemplated by Section 2.21(f), to
actual or prospective assignees and participants, and then only on a
confidential basis,

 

  (b)  

as required by any law, rule or regulation or judicial process, and

 

  (c)  

as requested or required by any state, federal or foreign authority or examiner
regulating banks or banking.

 

Notwithstanding anything herein to the contrary, each Borrower, the Agent and
each Lender (and each employee, representative or other agent of each of the
foregoing parties) may disclose to any and all Persons, without limitation of
any kind, the U.S. tax treatment and tax structure of the transactions
contemplated hereby and all materials of any kind (including opinions or other
tax analyses) that are provided to any of the foregoing parties relating to such
U.S. tax treatment and tax structure.

 

8.11  

Agreement in Effect. This Agreement shall become effective upon its execution
and delivery, respectively, to the Agent and TBC by TBC and the Agent, and when
the Agent shall have been notified by each Lender listed on Schedule I that such
Lender has executed it.

 

54



--------------------------------------------------------------------------------

8.12  

No Liability of the Issuing Banks. None of the Agent, the Lenders nor any
Issuing Bank, nor any of their Affiliates, or the respective directors,
officers, employees, agents and advisors of such Person or such Affiliate, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder, or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse any Issuing
Bank from liability to the applicable Borrower to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Borrowers to the extent permitted by applicable law)
suffered by such Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof or any failure to honor a
Letter of Credit where such Issuing Bank is, under applicable law, required to
honor it. The parties hereto expressly agree that, as long as the Issuing Bank
has not acted with gross negligence or willful misconduct, such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation or refuse to accept and make
payment upon such documents if such documents are not in strict compliance with
the terms of such Letter of Credit.

 

55



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their officers thereunto duly authorized as of the day and year first above
written.

 

THE BOEING COMPANY By        

--------------------------------------------------------------------------------

    Title: Assistant Treasurer

 

CITIBANK, N.A., Individually and as Agent By        

--------------------------------------------------------------------------------

    Name:     Title:

 

Syndication Agent

 

JPMORGAN CHASE BANK By        

--------------------------------------------------------------------------------

    Name:     Title:

 

Documentation Agents

 

BANK OF AMERICA, N.A. By        

--------------------------------------------------------------------------------

    Name:     Title:

 

BANK ONE, NA By        

--------------------------------------------------------------------------------

    Name:     Title:

 

DEUTSCHE BANK AG NEW YORK BRANCH By        

--------------------------------------------------------------------------------

    Name:     Title:

 

By        

--------------------------------------------------------------------------------

    Name:     Title:

 



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION By        

--------------------------------------------------------------------------------

    Name:     Title:

 

THE BANK OF TOKYO-MITSUBISHI, LTD. By        

--------------------------------------------------------------------------------

    Name:     Title:

 

SUMITOMO MITSUI BANKING CORPORATION By        

--------------------------------------------------------------------------------

    Name:     Title:

 

Senior Managing Agents

 

BARCLAYS BANK PLC By        

--------------------------------------------------------------------------------

    Name:     Title:

 

CREDIT SUISSE FIRST BOSTON, acting through its CAYMAN ISLANDS BRANCH

By        

--------------------------------------------------------------------------------

    Name:     Title:

 

MERRILL LYNCH BANK USA By        

--------------------------------------------------------------------------------

    Name:     Title:

 

MIZUHO CORPORATE BANK, LTD. By        

--------------------------------------------------------------------------------

    Name:     Title:

 

MORGAN STANLEY BANK By        

--------------------------------------------------------------------------------

    Name:     Title:

 

2



--------------------------------------------------------------------------------

WILLIAM STREET COMMITMENT

CORPORATION (Recourse only to assets of

William Street Commitment Corporation)

By        

--------------------------------------------------------------------------------

    Name:     Title:

 

BNP PARIBAS By        

--------------------------------------------------------------------------------

    Name:     Title:

 

By        

--------------------------------------------------------------------------------

    Name:     Title:

 

CREDIT LYONNAIS NEW YORK BRANCH By        

--------------------------------------------------------------------------------

    Name:     Title:

 

THE ROYAL BANK OF SCOTLAND PLC By        

--------------------------------------------------------------------------------

    Name:     Title:

 

UBS LOAN FINANCE LLC By        

--------------------------------------------------------------------------------

    Name:     Title:

 

By        

--------------------------------------------------------------------------------

    Name:     Title:

 

BAYERISCHE LANDESBANK, CAYMAN ISLAND BRANCH

By        

--------------------------------------------------------------------------------

    Name:     Title:

 

By        

--------------------------------------------------------------------------------

    Name:     Title:

 

3



--------------------------------------------------------------------------------

Managing Agents

 

PNC BANK, NATIONAL ASSOCIATION By        

--------------------------------------------------------------------------------

    Name:     Title:

 

STANDARD CHARTERED BANK By        

--------------------------------------------------------------------------------

    Name:     Title:

 

By        

--------------------------------------------------------------------------------

    Name:     Title:

 

Co-Agents

 

ABN AMRO BANK, N.V. By        

--------------------------------------------------------------------------------

    Name:     Title:

 

BANCO BILBAO VIZCAYA ARGENTARIA By        

--------------------------------------------------------------------------------

    Name:     Title:

 

LLOYDS TSB BANK PLC By        

--------------------------------------------------------------------------------

    Name:     Title:

 

THE NORTHERN TRUST COMPANY By        

--------------------------------------------------------------------------------

    Name:     Title:

 

SOCIETE GENERALE By        

--------------------------------------------------------------------------------

    Name:     Title:

 

4



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By        

--------------------------------------------------------------------------------

    Name:     Title:

 

WESTPAC BANKING CORPORATION By        

--------------------------------------------------------------------------------

    Name:     Title:

 

AUSTRALIA AND NEW ZEALAND BANKING

GROUP LIMITED

By        

--------------------------------------------------------------------------------

    Name:     Title:

 

KEYBANK NATIONAL ASSOCIATION By        

--------------------------------------------------------------------------------

    Name:     Title:

 

Lenders BMO NESBITT BURNS FINANCING, INC. By        

--------------------------------------------------------------------------------

    Name:     Title:

 

KBC BANK, N.V. By        

--------------------------------------------------------------------------------

    Name:     Title:

 

SANPAOLO IMI S.P.A. By        

--------------------------------------------------------------------------------

    Name:     Title:

 

5



--------------------------------------------------------------------------------

SCHEDULE I

APPLICABLE LENDING OFFICES

 

Name of Initial Lender

--------------------------------------------------------------------------------

   Commitment


--------------------------------------------------------------------------------

  

Domestic Lending Office

--------------------------------------------------------------------------------

  

Eurodollar Lending Office

--------------------------------------------------------------------------------

ABN Amro Bank, N.V.    $ 18,750,000   

208 South LaSalle

Suite 1500

Chicago, IL 60604

Attn: Dominic Blea

T: 312 992-5176

F: 312 992-5111

  

208 South LaSalle

Suite 1500

Chicago, IL 60604

Attn: Dominic Blea

T: 312 992-5176

F: 312 992-5111

Australia and New Zealand Banking Group Limited    $ 13,125,000   

1177 Avenue of the Americas

6th Floor

New York, NY 10036

Attn: Peter Gray

T: 212 801-9739

F: 212 556-4839

  

1177 Avenue of the Americas

6th Floor

New York, NY 10036

Attn: Peter Gray

T: 212 801-9739

F: 212 556-4839

Banco Bilbao Vizcaya Argerntaria    $ 18,750,000   

1345 Avenue of the Americas

45th Floor

New York, NY 10105

Attn: Santiago Hernandez

T: 212 728-1677

F: 212 333-2904

  

1345 Avenue of the Americas

45th Floor

New York, NY 10105

Attn: Santiago Hernandez

T: 212 728-1677

F: 212 333-2904

Bank One, NA    $ 75,000,000   

One Bank One Plaza

Chicago, IL 60670

Attn: Abby Tan

T: 312 385-7077

F: 312 385-7103

  

One Bank One Plaza

Chicago, IL 60670

Attn: Abby Tan

T: 312 385-7077

F: 312 385-7103

Bank of America, N.A.    $ 93,750,000   

1850 Gateway Blvd.

CA4-707-05-11

Concord, CA 94520

Attn: Vilma Tang

T: 925 675-7336

F: 925 969-2865

  

1850 Gateway Blvd.

CA4-707-05-11

Concord, CA 94520

Attn: Vilma Tang

T: 925 675-7336

F: 925 969-2865

The Bank of Tokyo-Mitsubishi, Ltd.    $ 75,000,000   

900 Fourth Avenue

Suite 4000

Seattle, WA 98164

Attn: Ellen Yuson

T: 213 488-3796

F: 213 613-1136

  

900 Fourth Avenue

Suite 4000

Seattle, WA 98164

Attn: Ellen Yuson

T: 213 488-3796

F: 213 613-1136

Barclays Bank PLC    $ 56,250,000   

200 Park Avenue

New York, NY 10163

Attn: Eddie Cotto

T: 212 412 3710

F: 212 412 5306

  

200 Park Avenue

New York, NY 10163

Attn: Eddie Cotto

T: 212 412 3710

F: 212 412 5306

 



--------------------------------------------------------------------------------

Bayerische Landesbank,

Cayman Island Branch

   $ 37,500,000   

560 Lexington Avenue

New York, NY 10022

Attn: James Fox

T: 212 310-9986

F: 212 310-9868

  

560 Lexington Avenue

New York, NY 10022

Attn: James Fox

T: 212 310-9986

F: 212 310-9868

BMO Nesbitt Burns

Financing, Inc.

   $ 9,375,000   

115 S. LaSalle Street, 12W

Chicago, IL 60603

Attn: Ellen Dancer

T: 312 750-3453

F: 312 750-6061

  

115 S. LaSalle Street, 12W

Chicago, IL 60603

Attn: Ellen Dancer

T: 312 750-3453

F: 312 750-6061

BNP Paribas    $ 46,875,000   

209 South LaSalle Suite 500

Chicago, IL 60604

Attn: Catherine Lui

T: 312 977-2200

F: 312 977-1380

  

209 South LaSalle Suite 500

Chicago, IL 60604

Attn: Catherine Lui

T: 312 977-2200

F: 312 977-1380

Citibank, N.A.    $ 123,750,000   

388 Greenwich Street

New York, NY 10013

Attn: Philippa Portnoy

T: 212 559-5812

F: 212 793-1246

  

388 Greenwich Street

New York, NY 10013

Attn: Philippa Portnoy

T: 212 559-5812

F: 212 793-1246

Credit Lyonnais New York

Branch

   $ 46,875,000   

1301 Avenue of the Americas

New York, NY 10019

Attn: Bertrand Cousin

T: 212 261-7363

F: 212 261-7368

  

1301 Avenue of the Americas

New York, NY 10019

Attn: Bertrand Cousin

T: 212 261-7363

F: 212 261-7368

Credit Suisse First Boston

Cayman Islands Branch

   $ 56,250,000   

11 Madison Avenue

New York, NY 10010

Attn: Robert Finney

T: 212 325-9038

F: 212 325-8319

  

11 Madison Avenue

New York, NY 10010

Attn: Robert Finney

T: 212 325-9038

F: 212 325-8319

Deutsche Bank AG New

York Branch

   $ 75,000,000   

31 West 52nd Street

New York, NY 10019

Attn: Frank Gerencser –

Global Loans Los Angeles.

T: 213 620-8310

F: 213 620-8293

  

31 West 52nd Street

New York, NY 10019

Attn: Frank Gerencser –

Global Loans Los Angeles.

T: 213 620-8310

F: 213 620-8293

JPMorgan Chase Bank    $ 123,750,000   

270 Park Avenue

New York, NY 10017

Attn: Matt Massie

T: 212 270-5432

F: 212 270-5100

  

270 Park Avenue

New York, NY 10017

Attn: Matt Massie

T: 212 270-5432

F: 212 270-5100

KBC Bank, N.V.    $ 9,375,000   

125 West 55th Street

10th Floor

New York, NY 10019

Attn: Robert Pacifici

T: 212 541-0671

F: 212 956-5581

  

125 West 55th Street

10th Floor

New York, NY 10019

Attn: Robert Pacifici

T: 212 541-0671

F: 212 956-5581

 

2



--------------------------------------------------------------------------------

Keybank National

Association

   $ 13,125,000   

127 Public Square

Cleveland, OH 44114

Attn: Diane Cox

T: 216 689-4450

F: 216 689-4981

  

127 Public Square

Cleveland, OH 44114

Attn: Diane Cox

T: 216 689-4450

F: 216 689-4981

Lloyds TSB Bank Plc    $ 18,750,000   

1251 Avenue of the Americas

39th Floor

New York, NY 10020

Attn: Patricia Kilian

T: 212 930-8914

F: 212 930-5098

  

1251 Avenue of the Americas

39th Floor

New York, NY 10020

Attn: Patricia Kilian

T: 212 930-8914

F: 212 930-5098

Merrill Lynch Bank USA    $ 56,250,000   

15 W. South Temple

Suite 300

Salt Lake City, UT 84101

Attn: Derek Befus

T: 801 526-8324

F: 801 531-7470

  

15 W. South Temple

Suite 300

Salt Lake City, UT 84101

Attn: Derek Befus

T: 801 526-8324

F: 801 531-7470

Mizuho Corporate Bank, Ltd.    $ 56,250,000   

Harborside Financial Center

1800 Plaza Ten, 16th Floor

Jersey City, NJ 07311

Attn: Nate Spivey

T: 201 626-9161

F: 201 626-9944

  

Harborside Financial Center

1800 Plaza Ten, 16th Floor

Jersey City, NJ 07311

Attn: Nate Spivey

T: 201 626-9161

F: 201 626-9944

Morgan Stanley Bank    $ 56,250,000   

750 Seventh Avenue

11th Floor

New York, NY 10020

Attn: Joseph DiTomaso

T: 212 762-2320

F: 212 762-0346

  

750 Seventh Avenue

11th Floor

New York, NY 10020

Attn: Joseph DiTomaso

T: 212 762-2320

F: 212 762-0346

The Northern Trust Company    $ 18,750,000   

801 S. Canal Street

Chicago, IL 60607

Attn: Linda Honda

T: 312 444-3532

F: 312 630-1566

  

801 S. Canal Street

Chicago, IL 60607

Attn: Linda Honda

T: 312 444-3532

F: 312 630-1566

PNC Bank, National

Association

   $ 31,875,000   

One PNC Plaza

249 Fifth Avenue, 2nd Floor

Mailstop P1-POPP-2-3

Pittsburgh, PA 15222

Attn: Philip K. Liebscher

T: (412) 762-3202

F: (412) 762-6484

  

One PNC Plaza

249 Fifth Avenue, 2nd Floor

Mailstop P1-POPP-2-3

Pittsburgh, PA 15222

Attn: Philip K. Liebscher

T: (412) 762-3202

F: (412) 762-6484

Royal Bank of Scotland    $ 37,500,000   

Waterhouse Square

138 -142 Holborn

London England

EC1N 2TH

Attn: Andrew Waddington

T: 44 207 375-8504

F: 44 207 375-8282

  

Waterhouse Square

138 -142 Holborn

London England

EC1N 2TH

Attn: Andrew Waddington

T: 44 207 375-8504

F: 44 207 375-8282

 

3



--------------------------------------------------------------------------------

SANPAOLO IMI S.p.a.    $ 9,375,000   

245 Park Avenue

New York, NY 10167

Attn: Manuela Insana

T: 212 692-3128

F: 212 692-3178

  

245 Park Avenue

New York, NY 10167

Attn: Manuela Insana

T: 212 692-3128

F: 212 692-3178

Societe Generale    $ 18,750,000   

2001 Ross Avenue

Dallas, TX 75201

Attn: Deborah McNealey

T: 214 979-2762

F: 214 754-0171

  

2001 Ross Avenue

Dallas, TX 75201

Attn: Deborah McNealey

T: 214 979-2762

F: 214 754-0171

Standard Chartered Bank    $ 22,500,000   

One Evertrust Plaza

Jersey City, NJ 07302

Attn: Victoria Faltine

T: 201 633-3454

F: 201 536-04478

  

One Evertrust Plaza

Jersey City, NJ 07302

Attn: Victoria Faltine

T: 201 633-3454

F: 201 536-04478

Sumitomo Mitsui Banking

Corporation

   $ 75,000,000   

277 Park Avenue

New York, NY 10172

Attn: Noel Swift

T: 212 224-4328

F: 212 224-5197

  

277 Park Avenue

New York, NY 10172

Attn: Noel Swift

T: 212 224-4328

F: 212 224-5197

UBS Loan Finance LLC    $ 37,500,000   

677 Washington Blvd.

Stamford, Connecticut 06901

Attn: Marie Haddad

Banking Product Services

T: 203 719-5609

F: 203 719-3888

  

677 Washington Blvd.

Stamford, Connecticut 06901

Attn: Marie Haddad

Banking Product Services

T: 203 719-5609

F: 203 719-3888

U.S. Bank National

Association

   $ 18,750,000   

1420 Fifth Avenue, 11th Floor

Seattle, WA 98101

Attn: James Farmer

T: 206 587-5237

F: 206 344-3654

  

1420 Fifth Avenue, 11th Floor

Seattle, WA 98101

Attn: James Farmer

T: 206 587-5237

F: 206 344-3654

Wachovia Bank, National

Association

   $ 75,000,000   

191 Peachtree Street NE

Atlanta, GA 30303

Attn: Joe Baschuite

T: 404 332 -5178

F: 404 332-4136

  

191 Peachtree Street NE

Atlanta, GA 30303

Attn: Joe Baschuite

T: 404 332 -5178

F: 404 332-4136

Westpac Banking

Corporation

   $ 18,750,000   

GMO Nightshift Operations

255 Elizabeth Street, 3rd Floor

Sydney, Australia 2000

Attn: London Operations

T: 61 29 284-8241

F: 011 44 207 621-7608

  

GMO Nightshift Operations

255 Elizabeth Street, 3rd Floor

Sydney, Australia 2000

Attn: London Operations

T: 61 29 284-8241

F: 011 44 207 621-7608

William Street Commitment

Corporation

   $ 56,250,000   

85 Broad Street, 6th Floor

New York, NY 10004

Attn: Pedro Ramirez

T: 212 343-8319

F: 212 357-6240

  

85 Broad Street, 6th Floor

New York, NY 10004

Attn: Pedro Ramirez

T: 212 343-8319

F: 212 357-6240

Total of Commitments:    $ 1,500,000,000          

 

4